     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 1 of 121




 1
 2
 3
 4
 5
 6
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9
10
11                                                      Case No. 16-CV-02737-PHX-ROS
     R. Alexander Acosta,
12      Secretary of Labor,
        United States Department of Labor,              JOINT PROPOSED PRETRIAL
13                                                      ORDER
                                     Plaintiff,
14                  v.
                                                        Date:       January 8, 2019
15   Austin Electric LLC; and Toby Thomas,              Time:       10:30 a.m.
                                                        Judge:      Hon. Roslyn O. Silver
16                                   Defendants.
17
18          Pursuant to the Court’s Orders (Docs. 172, 261, 262), the following Joint
19   Proposed Pretrial Order is to be considered at the Final Pretrial Conference set for
20   January 8, 2019.
21          A.      TRIAL COUNSEL FOR THE PARTIES
22          Plaintiff:
23               • Demian Camacho (Camacho.Demian@dol.gov) and Boris Orlov
24                  (Orlov.Boris@dol.gov), Office of the Solicitor, U.S. Department of Labor,
25                  350 S. Figueroa St., Los Angeles, CA 90071
26               • Jessica Flores (Flores.Jessica.M@dol.gov) and David Edeli
27                  (Edeli.David.L@dol.gov), Office of the Solicitor, U.S. Department of
28                  Labor, 90 7th Street, Suite 3-700, San Francisco, CA 94103

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                          Page 1
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 2 of 121




 1          Defendants:
 2          Joshua Woodard and Jennifer R. Yee
 3          SNELL & WILMER L.L.P.
 4          One Arizona Center
 5          400 E. Van Buren, Suite 1900
 6          Phoenix, Arizona 85004-2202
 7          Telephone: 602.382.6000
 8          E-Mail: jwoodard@swlaw.com and jryee@swlaw.com
 9          B.      STATEMENT OF JURISDICTION/VENUE
10          Subject matter jurisdiction in this case is based on federal question jurisdiction
11   (28 U.S.C. § 1331) and the United States being a plaintiff (28 U.S.C. § 1345). Venue in
12   the District of Arizona is proper because the acts complained of occurred in Arizona.
13          C.      NATURE OF ACTION
14          This is an action under the Fair Labor Standards Act (“FLSA”) in which the
15   United States Secretary of Labor seeks back wages, liquidated damages, and injunctive
16   relief for Defendants’ alleged violations of the FLSA. The Secretary contends that
17   Defendants willfully violated the FLSA by (1) failing to pay their employees an
18   overtime premium for hours worked over 40 per week; (2) failing to comply with the
19   FLSA’s recordkeeping requirements, including through failing to keep accurate records
20   of hours employees worked; and (3) retaliating against their employees for exercising
21   their rights under the FLSA. Defendants deny the Secretary’s allegations.
22          D.      JURY/NON-JURY
23          This case is currently set for a jury trial on January 15, 2019 on the overtime and
24   recordkeeping claims only (Docs. 172, 261, 262). Defendants filed a jury demand in
25   their Answer to the Secretary’s Second Amended Complaint (Doc. 251). However, the
26   Secretary objects to such a trial and contends that Defendants have waived any right to a
27   jury. The Secretary filed a motion to strike Defendants’ jury demand (Doc. 263) and the
28   trial will be as the Court rules.

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                         Page 2
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 3 of 121




 1          E.     CONTENTIONS OF THE PARTIES
 2          The Secretary’s Contentions:
 3          As a general matter, Defendants are liable for all hours they suffer or permit
 4   employees to work. 29 U.S.C. § 203(g). “Work not requested but suffered or permitted
 5   is work time.” 29 C.F.R. § 785.11. Defendants cannot simply create a rule against work
 6   to avoid this liability. Id. § 785.13; see also Lillehagen v. Alorica, Inc., 2014 WL
 7   6989230, at *19 (C.D. Cal. Dec. 10, 2014).
 8          In order to prevail on his claim for violation of the FLSA’s overtime provision,
 9   the Secretary must prove that (1) Defendants’ employees worked in excess of 40 hours
10   in a workweek and (2) Defendants failed to compensate those employees with a
11   premium equal to 1.5 times the employee’s regular rate. 29 U.S.C. § 207(a), (g); 29
12   C.F.R. § 778.111.
13          In order to prevail on his claim for violation of the FLSA’s recordkeeping
14   provision, the Secretary must prove that Defendants did not maintain records that
15   complied with the FLSA, which includes—among other things—for each employee the
16   “[h]ours worked each workday and total hours worked each workweek.” 29 C.F.R.
17   § 516.2(a)(7); 29 U.S.C. § 211(c).
18          With respect to damages, if an employer has not kept legally sufficient records
19   and the Secretary has proven that employees performed improperly compensated work,
20   there is a reduced burden of proof with respect to the calculation of damages.
21   Specifically, where the employer fails to keep accurate and complete records of hours
22   worked, the Secretary may invoke the burden shifting scheme set forth in Anderson v.
23   Mt. Clemens Pottery Co., 328 U.S. 680 (1946), requiring the employer to produce
24   evidence of the precise amount of work performed or evidence to rebut the
25   reasonableness of the inferred extent of violations. Id. at 687-688; see also Brock v. Seto,
26   790 F.2d 1446, 1447 (9th Cir. 1986).
27          In order to prove that Defendants’ FLSA violations were willful, thereby
28   extending the two-year limitations period to three years, the Secretary must prove that

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                          Page 3
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 4 of 121




 1   Defendants “knew or showed reckless disregard for the matter of whether [their] conduct
 2   was prohibited by the” FLSA. Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 918 (9th
 3   Cir. 2003) (citation omitted). Prior FLSA violations can support a finding of willfulness.
 4   Id. at 919.
 5          Defendants’ Contentions
 6          In order to defeat or reduce Plaintiff’s overtime claim, Defendants must prove
 7   that Austin Electric employees are not owed wages by Austin Electric, and wages owed,
 8   if any, have been paid in full. 29 U.S.C. § 207.
 9          In order to defeat Plaintiff’s overtime claim, Defendants must prove that Austin
10   Electric employees failed to take advantage of the reporting process which resulted in
11   their employer not being aware of any additional hours worked or any failure to pay for
12   such additional hours worked. Forrester v. Roth’s I.G.A. Foodliner, Inc., 646 F.2d 413,
13   414 (9th Cir. 1981).
14          In order to defeat or reduce Plaintiff’s claim to backwage damages, Defendants
15   must prove that some or all of Plaintiff’s claims are barred by the applicable statute of
16   limitations, which is two years for a non-willful violation, and three years for a willful
17   violation. 29 U.S.C. § 255.
18          Although the ultimate burden rests with Plaintiff to prove a violation is “willful”
19   Defendants can defeat any such proof by demonstrating they acted in good faith and, at
20   no time, did they act with malice or reckless disregard for Austin Electric employees’
21   rights. McLaughlin v. Richard Shoe Co., 486 U.S. 128, 134-35 (1988). A violation is not
22   willful unless the employer “knew or showed reckless disregard for the matter of
23   whether its conduct was prohibited by the FLSA.” Id. at 130 (rejecting the Jiffy June
24   standard that a violation is willful if “the employer has an awareness of the possible
25   application of the FLSA”).
26          In order to defeat or reduce Plaintiff’s claim to liquidated damages, Defendants
27   must prove that the action at issue was performed “in good faith” and where the
28   employer “had reasonable grounds for believing that [the] act . . . was not a violation of

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                         Page 4
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 5 of 121




 1   the [FLSA.]” 29 U.S.C. § 260.
 2          On the recordkeeping claim, the DOL must prove that: (1) Defendants failed to
 3   keep adequate time and pay records for Austin Electric employees; and (2) those
 4   employees performed work for which they should have been paid. Anderson v. Mt.
 5   Clemens Pottery Co., 328 U.S. 680, 687 (1946), superseded by statute on other grounds
 6   as stated in IBP, Inc. v. Alvarez, 546 U.S. 21, 34–35 (2005). The DOL may discharge
 7   this burden by “produc[ing] sufficient evidence to show the amount and extent of that
 8   work as a matter of just and reasonable inference.” Id. at 687. Only once the DOL meets
 9   this burden will the burden shift to the employer to either come forward with: (1)
10   evidence of the precise amount of work performed or (2) evidence to negate the
11   reasonableness of the inference to be drawn from the employee's evidence. Id. at 687–
12   88. The DOL’s burden is not “reduced”—rather, the DOL must produce evidence that
13   the employee has performed work for which he was improperly compensated and
14   sufficient evidence to show the amount and extent of that work as a matter of just and
15   reasonable inference. Without this showing, the burden does not shift to the employer,
16   and the DOL’s recordkeeping claim must fail. Id. at 687.
17          F.     STIPULATIONS AND UNDISPUTED FACTS
18   1. Defendant Austin Electric is and has been a limited liability company licensed to do
19      business in the State of Arizona, with its principal place of business located at 1418
20      North Eliso C. Felix Jr. Way, Avondale, Arizona 85323, within the jurisdiction of
21      this Court, where it is and has been engaged in the residential electrical business.
22   2. The individuals appearing on Exhibit A of the Second Amended Complaint (Doc.
23      246) are present and/or former employees of Austin Electric.
24   3. At all relevant periods, Defendant Austin Electric has employed employees engaged
25      in commerce or in the production of goods for commerce or in handling, selling or
26      otherwise working on goods or materials that have been moved in or produced for
27      commerce by any person.
28   4. Austin Electric’s gross volume of sales made or business done was greater than

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 5
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 6 of 121




 1      $500,000 at all times relevant.
 2   5. Toby Thomas is the President of Austin Electric Services, LLC.
 3   6. Joe Church is the Vice President of Operations for Austin Electric. Mr. Church has
 4      held that position from December 2013 to the present.
 5   7. Rodolfo Becerra is the Field Operations Manager of Austin Electric.
 6   8. Jennifer Diaz is Austin Electric’s Payroll/Human Resources Manager. Ms. Diaz has
 7      worked in payroll for Austin Electric since July 2013.
 8          G.     PLAINTIFF’S CONTENTIONS OF DISPUTED FACT
 9          1.     Defendants’ employees, including those listed on Exhibit A to the
10   Secretary’s Second Amended Complaint, regularly worked more than 40 hours in a
11   workweek. Defendants suffered and/or permitted this work.
12          2.     Defendants failed to pay employees an overtime premium for hours
13   worked over 40 in a workweek.
14          3.     Defendants instructed and/or discouraged their employees from accurately
15   reporting all their work hours.
16          4.     Defendants failed to keep accurate records of all hours employees worked.
17          5.     Defendants retaliated against their employees by requiring them, under
18   coercive circumstances, to sign declarations under penalty of perjury which Defendants
19   knew contained false or, at the very least, misleading testimony regarding their hours
20   and pay.
21          6.     Defendants acted willfully when they (1) failed to pay their employees the
22   overtime wages for hours worked; (2) failed to keep accurate records of hours their
23   employees worked; and (3) retaliated against their employees for exercising their rights
24   under the FLSA.
25          7.     Defendants have offered no evidence to meet their burden to show that
26   they had good faith when they committed any of their violations of the FLSA.
27          8.     Defendants owe employees, including those on Exhibit A, back wages.
28          9.     Defendants owe employees identified on Exhibit A liquidated damages.

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                      Page 6
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 7 of 121




 1          H.     DEFENDANTS’ CONTENTIONS OF DISPUTED FACT
 2          1.     Austin Electric paid non-exempt employees, including the employees
 3   identified in Exhibit A to the DOL’s Second Amended Complaint, an overtime premium
 4   for hours worked over 40 in a workweek.
 5          2.     Austin Electric instructed its non-exempt employees, including the
 6   employees identified in Exhibit A to the DOL’s Second Amended Complaint, to
 7   accurately report all their hours worked.
 8          3.     Austin Electric employees, including the employees identified in Exhibit A
 9   to the DOL’s Second Amended Complaint, are not owed wages by Defendants, and
10   wages owed, if any, have been paid in full.
11          4.     If the DOL meets its burden of proof that Austin Electric employees
12   worked additional, unreported hours, such employees failed to take advantage of the
13   reporting process, which resulted in Austin Electric not being aware of any additional
14   hours worked or any failure to pay for such additional hours worked.
15          5.     Austin Electric kept accurate time and pay records of all hours employees
16   worked, as reported by the employees themselves.
17          6.     The DOL cannot provide sufficient evidence to warrant a just and
18   reasonable inference that Austin Electric employees in fact performed work for which
19   they were improperly compensated.
20          7.     If the DOL meets its burden of establishing a just and reasonable
21   inference, Austin Electric nonetheless has sufficient evidence to negate the
22   reasonableness of any inference to be drawn from the DOL’s evidence.
23          8.     The DOL cannot prove that Defendants knew or showed reckless disregard
24   for the matter of whether their conduct was prohibited by the FLSA, to establish
25   “willful” violations of the FLSA.
26          9.     Defendants can demonstrate they acted in good faith and had reasonable
27   grounds for believing that the acts were not a violation of the FLSA.
28          10.    Employees are not entitled to any liquidated damages.

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                       Page 7
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 8 of 121




 1          11.      Employees, including those on Exhibit A, are not owed back wages.
 2          I.       ISSUES OF LAW IN CONTROVERSY
 3          1.       Whether Defendants violated FLSA Sections 7 and 15(a)(2), 29 U.S.C. §§
 4   207 and 215(a)(2), by failing to pay their employees at rates not less than one and one-
 5   half times the employees’ regular rate of pay in workweeks when the employees worked
 6   more than forty hours.
 7          2.       Whether Defendants violated FLSA Sections 11(c) and 15(a)(5), 29 U.S.C.
 8   §211(c) and §215(a)(5), by failing to maintain, keep, and preserve records of employees
 9   and of the wages, hours, and other conditions and practices of employment maintained,
10   as prescribed by the regulations promulgated by the Secretary pursuant to the authority
11   granted in the FLSA, published in the Federal Register, and known as Title 29, Code of
12   Federal Regulations, Part 516.
13          3.       Whether the violations alleged above were willful, thereby extending the
14   FLSA’s two-year limitations period an extra year. 29 U.S.C. § 255
15          4.       Whether Defendants have proved that the conduct at issue was performed
16   “in good faith” and where the employer “had reasonable grounds for believing that [the]
17   act . . . was not a violation of the [FLSA.]” 29 U.S.C. § 260.
18   Defendants’ Additional Issues of Law in Controversy
19          1.       Whether Defendants have proved that Austin Electric employees are not
20   owed wages by Austin Electric, and wages owed, if any, have been paid in full. 29
21   U.S.C. § 207.
22          2.       Whether Defendants have proved that Austin Electric employees failed to
23   take advantage of the reporting process which resulted in their employer not being aware
24   of any additional hours worked or any failure to pay for such additional hours worked.
25   Forrester v. Roth’s I.G.A. Foodliner, Inc., 646 F.2d 413, 414 (9th Cir. 1981).
26          3.       Whether Defendants can defeat any proof of “willful” violations by
27   demonstrating they acted in good faith and, at no time, did they act with malice or
28   reckless disregard for Austin Electric employees’ rights. McLaughlin v. Richard Shoe

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                         Page 8
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 9 of 121




 1   Co., 486 U.S. 128, 134-35 (1988).
 2          4.     If the DOL produces evidence that employees have performed work for
 3   which they were improperly compensated and sufficient evidence to show the amount
 4   and extent of that work as a matter of just and reasonable inference, whether Austin
 5   Electric can defeat DOL’s evidence by coming forward with: (1) evidence of the precise
 6   amount of work performed or (2) evidence to negate the reasonableness of the inference
 7   to be drawn from the DOL’s evidence. Anderson v. Mt. Clemens Pottery Co., 328 U.S.
 8   680, 687-88 (1946).
 9          J.     SEPARATE TRIAL OF ISSUES
10          The Secretary’s Statement:
11          The Secretary does not believe that a separate trial of issues is either advisable or
12   feasible.
13          Defendants’ Statement:
14          This is currently set for a jury trial on January 15, 2019 for the overtime and
15   recordkeeping claims. (Doc. 172, 261, 262). Discovery and trial on the retaliation claim
16   will be separate (Doc. 262).
17          K.     WITNESSES
18                 1.      Secretary’s Witnesses
19                       a.     Witnesses who shall be called at trial:
      1. Almeraz, Christopher
20
         a current piece worker who will testify about his and others’
21       employment with Defendants, including rates paid, duties
         performed, hours worked, locations worked, and any other terms
22
         or conditions of his and others’ employment with Defendants
23    2. Ballesteros, Jorge
         Superintendent for Defendants who will testify about the
24       operation and administration of Defendants’ business, payroll,
25       recordkeeping processes, wages paid, employment policies, and
         any other terms or conditions of employees’ employment with
26       Defendants
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                         Page 9
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 10 of 121




 1    3. Ballesteros, Jose
          Assistant Operations Manager for Defendants who will testify
 2        about the operation and administration of Defendants’ business,
          payroll, recordkeeping processes, wages paid, employment
 3
          policies, and any other terms or conditions of employees’
 4        employment with Defendants
      4. Becerra, Rodolfo
 5        Operations Manager for Defendants who will testify about the
 6        operation and administration of Defendants’ business, payroll,
          recordkeeping processes, wages paid, employment policies, and
 7        any other terms or conditions of employees’ employment with
 8        Defendants
      5. Church, Joe
 9        VP of Operations for Defendants who will testify about the
10        operation and administration of Defendants’ business, payroll,
          recordkeeping processes, wages paid, employment policies, and
11        any other terms or conditions of employees’ employment with
12        Defendants
      6. Colmenares, Juana
13        a former piece worker who will testify about her and others’
14        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other terms
15        or conditions of hers and others’ employment with Defendants
16    7. Coronado, Hector
          a current piece worker who will testify about his and others’
17        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other terms
18
          or conditions of his and others’ employment with Defendants
19    8. Coronado, Oscar
          a former piece worker who will testify about his and others’
20
          employment with Defendants, including rates paid, duties
21        performed, hours worked, locations worked, and any other terms
          or conditions of his and others’ employment with Defendants
22
      9. Correa, Victor
23        a former piece worker who will testify about his and others’
          employment with Defendants, including rates paid, duties
24        performed, hours worked, locations worked, and any other terms
25        or conditions of his and others’ employment with Defendants
      10. Diaz, Jennifer
26        Payroll/HR Manager for Defendants who will testify about the
27        operation and administration of Defendants’ business, payroll,
          recordkeeping processes, wages paid, employment policies, and
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                          Page 10
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 11 of 121



          any other terms or conditions of employees’ employment with
 1
          Defendants
 2
 3    11. Duarte, Carlos E.
          a former piece worker who will testify about his and others’
 4
          employment with Defendants, including rates paid, duties
 5        performed, hours worked, locations worked, and any other terms
          or conditions of his and others’ employment with Defendants
 6
      12. Duran, Jesus Roberto
 7        a current piece worker who will testify about his and others’
          employment with Defendants, including rates paid, duties
 8        performed, hours worked, locations worked, and any other terms
 9        or conditions of his and others’ employment with Defendants
      13. Falcon, Oscar
10        a former piece worker who will testify about his and others’
11        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other terms
12        or conditions of his and others’ employment with Defendants
13    14. Fimbres, Efrain
          a former piece worker who will testify about his and others’
14        employment with Defendants, including rates paid, duties
15        performed, hours worked, locations worked, and any other terms
          or conditions of his and others’ employment with Defendants
16    15. Fiorello, Nicholas
17        Assistant District Director (former investigator) of the U.S.
          Department of Labor’s Wage and Hour Division’s Phoenix
18        District Office; will testify about Defendants’ FLSA violations
          and backwage calculations
19
      16. Gamez Celaya, Jose
20        Area Manager for Defendants who will testify about the
          operation and administration of Defendants’ business, payroll,
21
          recordkeeping processes, wages paid, employment policies, and
22        any other terms or conditions of employees’ employment with
          Defendants
23
      17. Garcia, Jose Antonio
24        a former piece worker who will testify about his and others’
          employment with Defendants, including rates paid, duties
25        performed, hours worked, locations worked, and any other terms
26        or conditions of his and others’ employment with Defendants
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                          Page 11
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 12 of 121




 1    18. Gutierrez Miranda, Jafet
          a current piece worker who will testify about his and others’
 2        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other terms
 3
          or conditions of his and others’ employment with Defendants
 4    19. Gutierrez Miranda, Javier
          a current piece worker who will testify about his and others’
 5        employment with Defendants, including rates paid, duties
 6        performed, hours worked, locations worked, and any other terms
          or conditions of his and others’ employment with Defendants
 7    20. Henderson, Brandon L.
 8        a former piece worker who will testify about his and others’
          employment with Defendants, including rates paid, duties
 9        performed, hours worked, locations worked, and any other terms
10        or conditions of his and others’ employment with Defendants
      21. Hernandez, Eric
11        a former piece worker who will testify about his and others’
12        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other terms
13        or conditions of his and others’ employment with Defendants
14    22. Lopez Leon, Andres
          a former piece worker who will testify about his and others’
15        employment with Defendants, including rates paid, duties
16        performed, hours worked, locations worked, and any other terms
          or conditions of his and others’ employment with Defendants
17    23. Marshall, KC
          a former piece worker who will testify about his and others’
18
          employment with Defendants, including rates paid, duties
19        performed, hours worked, locations worked, and any other terms
          or conditions of his and others’ employment with Defendants
20
      24. McNulty, Paul
21        a former piece worker who will testify about his and others’
          employment with Defendants, including rates paid, duties
22
          performed, hours worked, locations worked, and any other terms
23        or conditions of his and others’ employment with Defendants
      25. Mendez, Martin
24        a former piece worker who will testify about his and others’
25        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other terms
26        or conditions of his and others’ employment with Defendants
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                         Page 12
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 13 of 121




 1    26. Montano, Javier
          a former piece worker who will testify about his and others’
 2        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other terms
 3
          or conditions of his and others’ employment with Defendants
 4    27. Morales, Israel
          a former piece worker who will testify about his and others’
 5        employment with Defendants, including rates paid, duties
 6        performed, hours worked, locations worked, and any other terms
          or conditions of his and others’ employment with Defendants
 7    28. Norton, Michael
 8        a former piece worker who will testify about his and others’
          employment with Defendants, including rates paid, duties
 9        performed, hours worked, locations worked, and any other terms
10        or conditions of his and others’ employment with Defendants
      29. Orozco, Jose
11        a former piece worker who will testify about his and others’
12        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other terms
13        or conditions of his and others’ employment with Defendants
14    30. Ortega-Contreras, Felix
          a former piece worker who will testify about his and others’
15        employment with Defendants, including rates paid, duties
16        performed, hours worked, locations worked, and any other terms
          or conditions of his and others’ employment with Defendants
17    31. Perez, Guillermo
          a former piece worker who will testify about his and others’
18
          employment with Defendants, including rates paid, duties
19        performed, hours worked, locations worked, and any other terms
          or conditions of his and others’ employment with Defendants
20
      32. Perez, Julian
21        a current piece worker who will testify about his and others’
          employment with Defendants, including rates paid, duties
22
          performed, hours worked, locations worked, and any other terms
23        or conditions of his and others’ employment with Defendants
      33. Rascon, Reuben
24        a former piece worker who will testify about his and others’
25        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other terms
26        or conditions of his and others’ employment with Defendants
27    34. Rivera Garcia, Gonzalo
          a current piece worker who will testify about his and others’
28        employment with Defendants, including rates paid, duties

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                         Page 13
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 14 of 121



            performed, hours worked, locations worked, and any other terms
 1
            or conditions of his and others’ employment with Defendants
 2    35.   Rosales, Raul
            a former piece worker who will testify about his and others’
 3
            employment with Defendants, including rates paid, duties
 4          performed, hours worked, locations worked, and any other terms
            or conditions of his and others’ employment with Defendants
 5
      36.   Stevens, Jose
 6          a current piece worker who will testify about his and others’
            employment with Defendants, including rates paid, duties
 7          performed, hours worked, locations worked, and any other terms
 8          or conditions of his and others’ employment with Defendants
      37.   Taylor, Marc
 9          a former piece worker who will testify about his and others’
10          employment with Defendants, including rates paid, duties
            performed, hours worked, locations worked, and any other terms
11          or conditions of his and others’ employment with Defendants
12    38.   Thomas, Jennifer
            Office Manager for Defendants and Defendant Toby Thomas’s
13          wife; will testify about the operation and administration of
14          Defendants’ business, payroll, recordkeeping processes, wages
            paid, employment policies, and any other terms or conditions of
15          employees’ employment with Defendants
16    39.   Thomas, Toby
            President and only active owner of Defendant Austin Electric
17          Services LLC; will testify about the operation and administration
18          of Defendants’ business, payroll, recordkeeping processes,
            financial records, wages paid, employment policies, and any
19          other terms or conditions of employees’ employment with
            Defendants
20
      40.   Valencia, Enrique
21          a current employee who has performed piece work for
            Defendants will testify about his and others’ employment with
22
            Defendants, including rates paid, duties performed, hours
23          worked, locations worked, and any other terms or conditions of
            his and others’ employment with Defendants
24
      41.   Valladolid, Joel
25          a former piece worker who will testify about his and others’
            employment with Defendants, including rates paid, duties
26          performed, hours worked, locations worked, and any other terms
27          or conditions of his and others’ employment with Defendants
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                              Page 14
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 15 of 121




 1    42. Wienzierl, Steve
          Scheduling Manager for Defendants who will testify about the
 2        operation and administration of Defendants’ business, payroll,
          recordkeeping processes, wages paid, employment policies, and
 3
          any other terms or conditions of employees’ employment with
 4        Defendants
      43. Wofford, Luis
 5        a former piece worker who will testify about his and others’
 6        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other terms
 7        or conditions of his and others’ employment with Defendants
 8    44. Wood, Mitchell
          Assistant District Director (former investigator) of the U.S.
 9        Department of Labor’s Wage and Hour Division’s Phoenix
10        District Office; will testify about Defendants’ FLSA violations
          and backwage calculations
11    45. Youngling, Michael
12        a former piece worker who will testify about his and others’
          employment with Defendants, including rates paid, duties
13        performed, hours worked, locations worked, and any other terms
14        or conditions of his and others’ employment with Defendants
      46. Zarzyczny, Gary
15        Southern Arizona Area Manager for Defendants who will testify
16        about the operation and administration of Defendants’ business,
          payroll, recordkeeping processes, wages paid, employment
17        policies, and any other terms or conditions of employees’
          employment with Defendants
18
                         b.    Witnesses who may be called at trial:
19
        1 Galindo, Humberto
20        a current piece worker who may testify about his and others’
          employment with Defendants, including rates paid, duties
21
          performed, hours worked, locations worked, and any other
22        terms or conditions of his and others’ employment with
          Defendants
23
        2 Gonzalez, Jose
24        a current piece worker who may testify about his and others’
          employment with Defendants, including rates paid, duties
25        performed, hours worked, locations worked, and any other
26        terms or conditions of his and others’ employment with
          Defendants
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                          Page 15
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 16 of 121



        3 Gunderson, Nicholas
 1
          a current employee who has performed piece work for
 2        Defendants may testify about his and others’ employment with
          Defendants, including rates paid, duties performed, hours
 3
          worked, locations worked, and any other terms or conditions of
 4        his and others’ employment with Defendants
        4 Marquez, Jose
 5        a current piece worker who may testify about his and others’
 6        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other
 7        terms or conditions of his and others’ employment with
 8        Defendants
        5 Marquez, Luis
 9        a current piece worker who may testify about his and others’
10        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other
11        terms or conditions of his and others’ employment with
12        Defendants
        6 McKnight, Patrick
13        a current piece worker who may testify about his and others’
14        employment with Defendants, including rates paid, duties
          performed, hours worked, locations worked, and any other
15        terms or conditions of his and others’ employment with
16        Defendants
        7 Montano, Guillermo
17        a current piece worker who may testify about his and others’
          employment with Defendants, including rates paid, duties
18
          performed, hours worked, locations worked, and any other
19        terms or conditions of his and others’ employment with
          Defendants
20
        8 Murray, Eric
21        District Director of the U.S. Department of Labor’s Wage and
          Hour Division’s Phoenix District Office; may testify about
22        Defendants’ FLSA violations and previous investigation history
23      9 Nguyen, Do
          a current piece worker who may testify about his and others’
24        employment with Defendants, including rates paid, duties
25        performed, hours worked, locations worked, and any other
          terms or conditions of his and others’ employment with
26        Defendants
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                         Page 16
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 17 of 121



      10 Snyder, Gerald
 1
         a current piece worker who may testify about his and others’
 2       employment with Defendants, including rates paid, duties
         performed, hours worked, locations worked, and any other
 3
         terms or conditions of his and others’ employment with
 4       Defendants
      11 Any custodian of records or other witness necessary to lay
 5       foundation or authenticate any trial exhibit
 6
      12 Any and all trial witnesses identified by Defendants and to
 7       whom Plaintiff does not object
 8
      13 Any witness identified or disclosed in any parties’ supplemental
 9       disclosure statements, motions, pleadings or discovery
10       responses and to whom Plaintiff does not object

11    14 Any impeachment or rebuttal witness who at this time Plaintiff
         cannot anticipate calling in connection with rebuttal of
12       Defendants’ evidence
13    15 Any other person who has been deposed in this matter and to
14       whom Plaintiff does not object

15
      16 Any expert disclosed by any party
16
17
18    17 Any person subsequently identified through future investigation
         discovery and determined to be witnesses and to whom Plaintiff
19       does not object
20    18 Current and former employees of Austin Electric identified on
         Exhibit A to Plaintiff’s Second Amended Complaint that
21
         Plaintiff does not object to
22
23
                         c.     Witnesses who are unlikely to be called at trial:
24
           None.
25
     Defendants' objections to Secretary's witnesses:
26
     1. Do Nguyen - untimely disclosed by Plaintiff
27
     2. Nicholas Gunderson - untimely disclosed by Plaintiff
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                  Page 17
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 18 of 121




 1   Secretary’s Responses to Defendants’ Objections to Witnesses:
 2   Do Nguyen
 3   Objection Response: Defendants raised their objection to Mr. Nguyen for the first time
 4   late in the evening on December 4, 2018, despite having been provided the Secretary’s
 5   witness list on November 21, 2018. Further, Mr. Nguyen is a piece rate employee with
 6   knowledge of Defendants’ timekeeping and pay practices.
 7   Nicholas Gunderson
 8   Objection Response: Defendants raised their objection to Mr. Gunderson for the first
 9   time late in the evening on December 4, 2018, despite having been provided the
10   Secretary’s witness list on November 21, 2018. Further, Mr. Nguyen is a piece rate
11   employee with knowledge of Defendants’ timekeeping and pay practices.
12
13                 2.     Defendants’ Witnesses
14                        a.     Witnesses who shall be called at trial:
15
            1.     Toby Thomas (Fact witness)
16                 c/o Joshua Woodard and Jennifer R. Yee
17                 Snell & Wilmer, L.L.P.
                   400 East Van Buren Street
18
                   Phoenix Arizona 85004
19                 (602) 382-6000
20
     Mr. Thomas is the President of Austin Electric and he is a named defendant in this lawsuit.
21
     Mr. Thomas is expected to testify regarding the factual bases for Defendants’ defenses,
22
     including 1) Austin Electric’s piece rate pay system for electricians, including the current
23
     and former employees listed in Exhibit A to the Second Amended Complaint; 2) the
24
     Company’s instructions to employees about completing timesheets and reporting hours
25
     worked; 3) the Company’s pay practices, including reporting and paying any applicable
26
     overtime to employees; and 4) testimony consistent with his deposition. In addition, Mr.
27
     Thomas is expected to provide opinion testimony pursuant to Rule of Evidence 701. Mr.
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                       Page 18
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 19 of 121




 1   Thomas will testify to the alleged damages of the employees at issue; the DOL’s
 2   assumptions related to such alleged damages; appropriate alternatives to calculating
 3   damages (if any) in this possible wage reconstruction matter that are based upon
 4   employees’ varying range of skills and abilities; the average number of installs (or pieces)
 5   that both rough and trim piece rate electricians complete during work weeks; Austin
 6   Electric’s per square foot rate which allows for a calculation of pay ranges, average pieces
 7   per week, and alleged damages; portions of Austin Electric’s financials that provide
 8   confirmation of average installs of piece workers; and other matters related to the alleged
 9   damages in this case.
10
            2.     Jen Diaz (Fact witness)
11
                   c/o Joshua Woodard and Jennifer R. Yee
12                 Snell & Wilmer, L.L.P.
13                 400 East Van Buren Street
                   Phoenix Arizona 85004
14
                   (602) 382-6000
15
     Ms. Diaz is the Payroll/HR Manager for Austin Electric. Ms. Diaz is expected to testify
16
     regarding the factual bases for Defendants’ defenses, including 1) Austin Electric’s piece
17
     rate pay system for electricians, including the current and former employees listed in
18
     Exhibit A to the Second Amended Complaint; 2) the Company’s instructions to employees
19
     about completing timesheets and reporting hours worked; 3) the Company’s pay practices,
20
     including reporting and paying any applicable overtime to employees; and 4) the
21
     Company’s recordkeeping practices; and 5) testimony consistent with her deposition.
22
23          3.     Joe Church (Fact witness)
24                 c/o Joshua Woodard and Jennifer R. Yee
25                 Snell & Wilmer, L.L.P.
                   400 East Van Buren Street
26
                   Phoenix, Arizona 85004
27                 (602) 382-6000
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                       Page 19
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 20 of 121




 1   Mr. Church is the Vice President of Operations for Austin Electric. Mr. Church is
 2   expected to testify regarding the factual bases for Defendants’ defenses, including 1)
 3   Austin Electric’s piece rate pay system for electricians, including the current and former
 4   employees listed in Exhibit A to the Second Amended Complaint; 2) the Company’s
 5   instructions to employees about completing timesheets and reporting hours worked; 3) the
 6   Company’s pay practices, including reporting and paying any applicable overtime to
 7   employees; 4) the Company’s overtime policies, operations, payment practices, policies
 8   regarding the classification of employees as piece rate or hourly employees, and day-to-
 9   day management; and 5) testimony consistent with his deposition.
10
            4.     Rodolfo Becerra (Fact witness)
11
                   c/o Joshua Woodard and Jennifer R. Yee
12                 Snell & Wilmer, L.L.P.
13                 400 East Van Buren Street
                   Phoenix, Arizona 85004
14
                          (602) 382-6000.
15
     Mr. Becerra is the Operations Manager for Austin Electric. Mr. Becerra is expected to
16
     testify regarding the factual bases for Defendants’ defenses, including 1) Austin Electric’s
17
     piece rate pay system for electricians, including the current and former employees listed
18
     in Exhibit A to the Second Amended Complaint; 2) the Company’s instructions to
19
     employees about completing timesheets and reporting hours worked; 3) the Company’s
20
     pay practices, including reporting and paying any applicable overtime to employees; 4)
21
     the Company’s operations and field management of employees; and 5) testimony
22
     consistent with his deposition.
23
24          5.     Mitch Wood (Fact witness)
25                 c/o Demian Camacho
26                 Office of the Solicitor
                   350 S. Figueroa Street, Suite 370
27
                   Los Angeles, California 90071
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                       Page 20
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 21 of 121




 1   Mr. Wood is an investigator for the U.S. Department of Labor in the Phoenix Office. Mr.
 2   Wood is expected to testify regarding certain factual bases for Defendants’ defenses,
 3   including 1) the DOL’s investigation of Austin Electric and its findings; 2) the DOL’s
 4   assumptions and calculations regarding alleged backpay or compensable hours worked of
 5   certain Austin Electric employees; and 3) testimony consistent with his deposition.
 6
            6.     Nicholas Fiorello (Fact witness)
 7
                   c/o Demian Camacho
 8                 Office of the Solicitor
 9                 350 S. Figueroa Street, Suite 370
                   Los Angeles, California 90071
10
11   Mr. Fiorello is the Assistant District Director, and formerly an investigator, for the U.S.

12   Department of Labor in the Phoenix Office. Mr. Wood is expected to testify regarding

13   certain factual bases for Defendants’ defenses, including 1) the DOL’s investigation of

14   Austin Electric and its findings; 2) the DOL’s assumptions and calculations regarding

15   alleged backpay or compensable hours worked of certain Austin Electric employees; and

16   3) testimony consistent with his deposition.

17
            7.     Jose Ballesteros (Fact witness)
18                 c/o Joshua Woodard and Jennifer R. Yee
19                 Snell & Wilmer, L.L.P.
20                 400 East Van Buren Street
                   Phoenix, Arizona 85004
21
                   (602) 382-6000
22
     Mr. Ballesteros is the Assistant Operations Manager, and a former Scheduling Manager,
23
     for Austin Electric. Mr. Ballesteros has discoverable information regarding the factual
24
     bases for Defendants’ defenses, including 1) Austin Electric’s piece rate pay system for
25
     electricians, including some of the current and former employees listed in Exhibit A to the
26
     Second Amended Complaint; 2) the Company’s instructions to employees about
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                      Page 21
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 22 of 121




 1   completing timesheets and reporting hours worked; 3) the Company’s operations and
 2   scheduling employees in his area; and 4) testimony consistent with his deposition.
 3
            8.     Steve Weinzierl (Fact witness)
 4
                   c/o Joshua Woodard and Jennifer R. Yee
 5                 Snell & Wilmer, L.L.P.
 6                 400 East Van Buren Street
 7                 Phoenix, Arizona 85004
                   (602) 382-6000
 8
     Mr. Weinzierl is a Scheduling Manager for Austin Electric.           Mr. Weinzierl has
 9
     discoverable information regarding the factual bases for Defendants’ defenses, including
10
     1) Austin Electric’s piece rate pay system for electricians, including some of the current
11
     and former employees listed in Exhibit A to the Second Amended Complaint; 2) the
12
     Company’s instructions to employees about completing timesheets and reporting hours
13
     worked; 3) the company’s operations and scheduling employees in his area; and 4)
14
     testimony consistent with his deposition.
15
16          9.     Gerald Snyder (Fact witness)
17                 7119 North 67th Avenue
18                 Glendale, Arizona 85301
                   623) 826-1190
19
20   Mr. Snyder is a piece rate employee working for Austin Electric. Mr. Snyder has

21   discoverable information regarding the factual bases for Defendants’ defenses, including

22   1) Austin Electric has paid him for all hours worked; 2) that he does not typically work

23   overtime; 3) Austin Electric has instructed him to report all hours worked; 4) Austin

24   Electric has not instructed him to work off the clock; 5) he is aware that Austin Electric

25   has a policy that allows him to work up to 42 hours per week without approval; and 6)
     testimony consistent with his declaration.
26
27
            10.    Nicholas Gunderson (Fact witness)
28                 3621 West Camino Real

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                     Page 22
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 23 of 121



                   Glendale, Arizona 85310
 1
                   (623) 216-8697
 2
     Mr. Gunderson is an employee working for Austin Electric who has performed piece
 3
     work. Mr. Gunderson has discoverable information regarding the factual basis for
 4
     Defendants’ defenses including, but not limited to: 1) Austin Electric has provided a
 5
     mechanism and instructed him to report all hours worked; 2) Austin Electric has instructed
 6
     him not to work off the clock; 3) he is aware that Austin Electric has a policy that allows
 7
     to work up to 42 hours per week without approval (when he was a piece worker); and 4)
 8
     overtime hours worked and paid by Austin Electric.
 9
10          11.    Do Nguyen (Fact witness)
11                 9601 North 83rd Drive
                   Peoria, Arizona 85345
12
                   (602) 334-5459
13
     Mr. Nguyen is a piece rate employee working for Austin Electric. Mr. Nguyen has
14
     discoverable information regarding the factual basis for Defendants’ defenses including,
15
     but not limited to: 1) Austin Electric has provided a mechanism and instructed him to
16
     report all hours worked; 2) Austin Electric has instructed him not to work off the clock;
17
     3) he is aware that Austin Electric has a policy that allows to work up to 42 hours per week
18
     without approval; and 4) overtime hours worked and paid by Austin Electric.
19
20
                          b.     Witnesses who may be called at trial:
21
22          1.     Gary Zarzyczny (Fact witness)
23                 c/o Joshua Woodard and Jennifer R. Yee
                   Snell & Wilmer, L.L.P.
24
                   400 East Van Buren Street
25                 Phoenix, Arizona 85004
26                 (602) 382-6000
27   Mr. Zarzyczny is the Southern Arizona Area Manager for Austin Electric. Mr. Zarzyczny
28   has discoverable information regarding the factual bases for Defendants’ defenses,

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                       Page 23
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 24 of 121




 1   including 1) Austin Electric’s piece rate pay system for electricians, including some of the
 2   current and former employees listed in Exhibit A to the Second Amended Complaint; 2)
 3   the Company’s instructions to employees about completing timesheets and reporting
 4   hours worked; 3) the Company’s pay practices, including reporting and paying any
 5   applicable overtime to employees; 4) the Company’s operations and field management of
 6   employees in Southern Arizona; and 5) testimony consistent with his deposition.
 7
            2.     Jose Gamez Celaya (Fact witness)
 8
                   c/o Joshua Woodard and Jennifer R. Yee
 9                 Snell & Wilmer, L.L.P.
10                 400 East Van Buren Street
                   Phoenix, Arizona 85004
11
                   (602) 382-6000
12
     Mr. Gamez Celaya is an Area Manager for Austin Electric. Mr. Gamez Celaya has
13
     discoverable information regarding the factual bases for Defendants’ defenses, including
14
     1) Austin Electric’s piece rate pay system for electricians, including some of the current
15
     and former employees listed in Exhibit A to the Second Amended Complaint; 2) the
16
     Company’s instructions to employees about completing timesheets and reporting hours
17
     worked; 3) the Company’s operations and employees in his area; and 4) testimony
18
     consistent with his deposition.
19
20          3.     Jorge Ballesteros (Fact witness)
21                 c/o Joshua Woodard and Jennifer R. Yee
22                 Snell & Wilmer, L.L.P.
                   400 East Van Buren Street
23
                   Phoenix, Arizona 85004
24                 (602) 382-6000
25
     Mr. Ballesteros is a Superintendent for Austin Electric. Mr. Ballesteros has discoverable
26   information regarding the factual bases for Defendants’ defenses, including 1) Austin
27   Electric’s piece rate pay system for electricians, including some of the current and former
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                       Page 24
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 25 of 121




 1   employees listed in Exhibit A to the Second Amended Complaint; 2) the Company’s
 2   instructions to employees about completing timesheets and reporting hours worked; 3) the
 3   Company’s operations and scheduling employees in his area; and 4) testimony consistent
 4   with his deposition.
 5
            4.     Patrick McKnight (Fact witness)
 6
                   17410 North Chance Drive
 7                 Surprise, Arizona 85374
 8                 (623) 695-0671
 9   Mr. McKnight is a piece rate employee working for Austin Electric. Mr. McKnight has
10   discoverable information regarding the factual bases for Defendants’ defenses, including
11   1) Austin Electric has never denied him overtime pay; 2) Austin Electric has never
12   instructed him to not report all hours worked; 3) Austin Electric has a policy that allows
13   him to work up to 42 hours per week without approval; 4) Austin Electric has a time-
14   keeping system in place that allows him to report all time worked including drive time
15   after his day begins, all time when working on performing “rough” work on homes, all
16   time when working on punch-list items, and all other times when performing work duties
17   for Austin Electric; and 5) testimony consistent with his declaration.
18
            5.     Jose Gonzales (Fact witness)
19
                   6322 West Ocotillo Road
20                 Glendale, Arizona 85301
21                 (505) 382-0650
22   Mr. Gonzales is a piece rate employee working for Austin Electric. Mr. Gonzales has
23   discoverable information regarding the factual bases for Defendants’ defenses, including
24   1) Austin Electric has paid him for all hours worked; 2) Austin Electric has never denied
25   him overtime pay; 3) Austin Electric has instructed him to report all hours worked and has
26   instructed him to be truthful on his timesheets; 4) Austin Electric has not instructed him
27   to work off the clock; 5) Austin Electric has a policy that allows him to work up to 42
28   hours per week without approval; and 6) testimony consistent with his declaration.

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                     Page 25
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 26 of 121




 1
            6.     Luis Marquez (Fact witness)
 2                 1510 East Garfield Street
 3                 Phoenix, Arizona 85006
                   (602) 748-3802
 4
 5   Mr. Marquez is a piece rate employee working for Austin Electric. Mr. Marquez has
 6   discoverable information regarding the factual bases for Defendants’ defenses, including

 7   1) Austin Electric has paid him for all hours worked; 2) that he does not typically work

 8   overtime because of family obligations; 3) Austin Electric has instructed him to report all

 9   hours worked; 4) Austin Electric has not instructed him to work off the clock; 5) he is

10   aware that Austin Electric has a policy that allows him to work up to 42 hours per week

11   without approval; and 6) testimony consistent with his declaration.

12
            7.     Humberto Galindo (Fact witness)
13                 8417 Glenrosa Avenue
14                 Phoenix, Arizona
15                 (702) 542-3914

16   Mr. Galindo is a piece rate employee working for Austin Electric. Mr. Galindo has
17   discoverable information regarding the factual bases for Defendants’ defenses, including
18   1) Austin Electric has instructed him to report all hours worked; 2) Austin Electric has not
19   instructed him to work off the clock; 3) he is aware that Austin Electric has a policy that
20   allows him to work up to 42 hours per week without approval; and 4) testimony consistent
21   with his declaration.
22
            8.     Eric Murray (Fact witness)
23
                   c/o Demian Camacho
24                 Office of the Solicitor
25                 350 South Figueroa Street, Suite 370
                   Los Angeles, California 90071
26
27   Mr. Murray is the District Director of the DOL Wage and Hour Division in Phoenix. Mr.

28   Murray has discoverable information regarding certain factual bases for Defendants’

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                       Page 26
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 27 of 121




 1   defenses, including 1) the DOL’s investigation of Austin Electric and its findings; 2) the
 2   DOL’s assumptions and calculations regarding alleged backpay or compensable hours
 3   worked of certain Austin Electric employees; 3) DOL’s policies and practices regarding
 4   investigations; 4) DOL’s training of investigators; 5) Public statements that have been
 5   made by DOL about the Austin Electric case including the Judge’s rulings; 6) DOL’s
 6   pursuit of a criminal investigation against an expert, Terry Petrilli; 7) Information and
 7   communications regarding witness interviews, notes, and documents.
 8
           9.     Jose Julian Perez (Fact witness)
 9
                  6425 West Hatcher Road
10                Glendale, Arizona 85353
11                (623) 418-5358
12   Mr. Perez is a piece rate employee working for Austin Electric.           Mr. Perez has
13   discoverable information regarding the factual bases for Defendants’ defenses, including
14   1) Austin Electric has paid him for hours he reported he worked including hours of work
15   that were reported by and paid to Mr. Perez but performed by other employees at Mr.
16   Perez’ request, and for all other amounts owed to him; 2) Austin Electric has provided a
17   mechanism and instructed him to report all hours worked; 3) communications with the
18   DOL; 4) Austin Electric has instructed him not to work off the clock; 5) he is aware that
19   Austin Electric has a policy that allows him to work up to 42 hours per week without
20   approval; and 6) testimony consistent with his deposition.
21
           10.    Carlos Duarte (Fact witness)
22
                  12721 West Greenway Road, Lot 32
23                El Mirage, Arizona 85335
24                (602) 488-9831
25   Mr. Duarte is a former piece rate employee who worked for Austin Electric. Mr. Duarte
26   has discoverable information regarding the factual bases for Defendants’ defenses,
27   including 1) Austin Electric has paid him for hours he reported he worked; 2) Austin
28   Electric has provided a mechanism and instructed him to report all hours worked; 3)

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                     Page 27
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 28 of 121




 1   communications with the DOL; 4) Austin Electric has instructed him not to work off the
 2   clock; 5) he is aware that Austin Electric has a policy that allows him to work up to 42
 3   hours per week without approval; and 6) testimony consistent with his deposition.
 4
            11.    Jose Antonio Garcia (Fact witness)
 5
                   6201 West Clarendon
 6                 Phoenix, Arizona 85033
 7                 (602) 561-3195
 8   Mr. Garcia is a former piece rate employee who worked for Austin Electric. Mr. Garcia
 9   has discoverable information regarding the factual bases for Defendants’ defenses,
10   including 1) Austin Electric has paid him for hours he reported he worked; 2) Austin
11   Electric has provided a mechanism and instructed him to report all hours worked; 3)
12   communications with the DOL; 4) Austin Electric has instructed him not to work off the
13   clock; 5) he is aware that Austin Electric has a policy that allows him to work up to 42
14   hours per week without approval; and 6) testimony consistent with his deposition.
15
            12.    Javier Miranda Gutierrez (Fact witness)
16
                   1704 South 39th Street, Unit 4
17                 Mesa, Arizona 85206
18                 (480) 278-6277
19   Mr. Miranda Gutierrez is a piece rate employee working for Austin Electric. Mr. Miranda
20   Gutierrez has discoverable information regarding the factual bases for Defendants’
21   defenses, including 1) Austin Electric has paid him for hours he reported he worked; 2)
22   Austin Electric has provided a mechanism and instructed him to report all hours worked;
23   3) communications with the DOL; 4) Austin Electric has instructed him not to work off
24   the clock; 5) he is aware that Austin Electric has a policy that allows him to work up to 42
25   hours per week without approval; and 6) testimony consistent with his deposition.
26
27          13.    Jafet Miranda Gutierrez (Fact witness)
                   3313 South 121st Drive
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                       Page 28
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 29 of 121



                   Tolleson, Arizona 85353
 1
                   (602) 918-8835
 2
     Mr. Miranda Gutierrez is a piece rate employee working for Austin Electric. Mr. Miranda
 3
     Gutierrez has discoverable information regarding the factual bases for Defendants’
 4
     defenses, including 1) Austin Electric has paid him for hours he reported he worked; 2)
 5
     Austin Electric has provided a mechanism and instructed him to report all hours worked;
 6
     3) communications with the DOL; 4) Austin Electric has instructed him not to work off
 7
     the clock; 5) he is aware that Austin Electric has a policy that allows him to work up to 42
 8
     hours per week without approval; and 6) testimony consistent with his deposition.
 9
            14.    Jose Orozco (Fact witness)
10
                   573 South Lopez Road
11
                   Maricopa, Arizona 85138
12                 (520) 208-1273
13
     Mr. Orozco is formerly a piece rate employee who worked for Austin Electric. Mr. Orozco
14
     has discoverable information regarding the factual bases for Defendants’ defenses,
15
     including 1) Austin Electric has paid him for hours he reported he worked; 2) Austin
16   Electric has provided a mechanism and instructed him to report all hours worked; 3)
17   communications with the DOL; 4) Austin Electric has instructed him not to work off the
18   clock; 5) he is aware that Austin Electric has a policy that allows him to work up to 42
19   hours per week without approval; and 6) testimony consistent with his deposition.
20
21          15.    Guillermo Perez (Fact witness)
                   806 West Kachina Trail
22
                   Phoenix, Arizona 85041
23                 (602) 752-4926
24
     Mr. Perez is formerly a piece rate employee who worked for Austin Electric. Mr. Perez
25
     has discoverable information regarding the factual bases for Defendants’ defenses,
26
     including 1) Austin Electric has paid him for hours he reported he worked; 2) Austin
27
     Electric has provided a mechanism and instructed him to report all hours worked; 3)
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                       Page 29
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 30 of 121




 1   communications with the DOL; 4) Austin Electric has instructed him not to work off the
 2   clock; 5) he is aware that Austin Electric has a policy that allows him to work up to 42
 3   hours per week without approval; and 6) testimony consistent with his deposition.
 4
            16.    Raul Rosales (Fact witness)
 5
                   234 East Broadway Road
 6                 Phoenix, Arizona 85040
 7                 (602) 859-9485
 8   Mr. Rosales is a formerly a piece rate employee who worked for Austin Electric. Mr.
 9   Perez has discoverable information regarding the factual bases for Defendants’ defenses,
10   including 1) Austin Electric has paid him for hours he reported he worked, including hours
11   of work that were reported by and paid to Mr. Rosales but performed by other employees
12   at Mr. Rosales’ request; 2) Austin Electric has provided a mechanism and instructed him
13   to report all hours worked; 3) communications with the DOL; 4) Austin Electric has
14   instructed him not to work off the clock; 5) he is aware that Austin Electric has a policy
15   that allows him to work up to 42 hours per week without approval; and 6) testimony
16   consistent with his deposition.
17
18          17.    Enrique Valencia (Fact witness)
19                 3610 East 32nd Street
                   Tucson, Arizona 85713
20
                   (520) 272-5030
21
     Mr. Valencia is a piece rate employee working for Austin Electric. Mr. Valencia has
22
     discoverable information regarding the factual bases for Defendants’ defenses, including
23
     1) Austin Electric has paid him for hours he reported he worked; 2) Austin Electric has
24
     provided a mechanism and instructed him to report all hours worked; 3) communications
25
     with the DOL; 4) Austin Electric has instructed him not to work off the clock; 5) he is
26
     aware that Austin Electric has a policy that allowed him (while he was a piece worker) to
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                       Page 30
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 31 of 121




 1   work up to 42 hours per week without approval; and 6) testimony consistent with his
 2   deposition.
 3
               18.   Guillermo Montano (Fact witness)
 4
                     7407 South 46th Avenue
 5                   Laveen, Arizona 85339
 6                   (602) 350-1663
 7   Mr. Montano is a piece rate employee working for Austin Electric. Mr. Montano has
 8   discoverable information regarding the factual basis for Defendants’ defenses including,
 9   but not limited to: 1) Austin Electric has provided a mechanism and instructed him to
10   report all hours worked; 2) Austin Electric has instructed him not to work off the clock;
11   3) he is aware that Austin Electric has a policy that allows to work up to 42 hours per week
12   without approval; and 4) overtime hours worked and paid by Austin Electric.
13
               19.   Jose Marquez (Fact witness)
14
                     2755 East Wier Avenue, #3
15                   Phoenix, Arizona 85040
16                   (602) 710-3716
17   Mr. Marquez is a piece rate employee working for Austin Electric. Mr. Marquez has
18   discoverable information regarding the factual basis for Defendants’ defenses including,
19   but not limited to: 1) Austin Electric has provided a mechanism and instructed him to
20   report all hours worked; 2) Austin Electric has instructed him not to work off the clock;
21   3) he is aware that Austin Electric has a policy that allows to work up to 42 hours per week
22   without approval; and 4) overtime hours worked and paid by Austin Electric.
23
     20.       Any Custodian of Records or other witness necessary for Defendants to lay
24
     foundation or authenticate any trial exhibit.
25
     21.       Any and all trial witnesses identified by Plaintiff and to whom Defendants do not
26
     object.
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                       Page 31
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 32 of 121




 1   22.    Any witness identified or disclosed in any parties' disclosure statements, motions,
 2   pleadings, or discovery responses or investigative statements and to whom Defendants do
 3   not object.
 4   23.    Any impeachment or rebuttal witness whom at this time Defendants cannot
 5   anticipate calling in connection with the rebuttal of Plaintiff s evidence.
 6
     24.    Any other person who has been deposed in this matter and to whom Defendants
 7
     do not object.
 8
     25.    Any expert disclosed by any party.
 9
10   26.    Any person subsequently identified through future investigation discovery and
11   determined to be witnesses and to whom Defendants do not object.
12   27.    Current and former employees of Austin Electric identified on Exhibit A to DOL's
13   Second Amended Complaint to whom Defendants do not object.
14
     28.    Any other DOL staff, investigators, or attorneys who were involved with or that
15
     discovery shows have knowledge of DOL's allegations.
16
     29.    Pursuant to the Court’s Order (Doc. 262), one or more defense expert witnesses
17
     may be identified and disclosed.
18
19                        c.      Witnesses who are unlikely to be called at trial:
20   1.     Julie Pace (Fact Witness)
21          The Cavanagh Law Firm
22          1850 North Central Avenue, Suite 2400
            Phoenix, Arizona 85004-4527
23
            (602) 322-4009
24
     Julie Pace, Employment Law Attorney and Senior Member of the Cavanagh Law Firm,
25
     would testify regarding the Company’s efforts to ensure compliance with various laws,
26
     including wage and hour laws, to discover any potential wage and hour compliance issues,
27
     to uncover any supervisors or workers who were not following proper Company payroll
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                     Page 32
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 33 of 121




 1   practices or any other laws, to educate employees about wage and hour compliance and
 2   compensation options and requirements to learn employee preferences, to review steps
 3   that the Company took to ensure that it is in compliance with various laws and ensure
 4   there are not continuing potential wage and hour compliance issues, and to review
 5   Company policies, practices and procedures.
 6          As to the following witnesses, the party against whom the witness is testifying
 7   objects to their participation at trial and offers the objection stated below:
 8
     Secretary’s Objections to Defendants’ Witnesses:
 9
     Nicholas Gunderson              FRCP 37(c)(not previously
10                                   identified)
     Do Nguyen                       FRCP 37(c)(not previously
11
                                     identified)
12   Humberto Galindo                FRCP 37(c)(not previously
                                     identified)
13   Julie Pace                      Lacks personal knowledge
14                                   re: overtime and
                                     recordkeeping claims;
15                                   FRCP 37(c) (not previously
16                                   identified)
17
18   Defendants’ Responses to Plaintiff’s Objections to Witnesses:

19   Nicholas Gunderson

20   Objection Response: Mr. Gunderson was timely identified by category as an individual

21   likely to have discoverable information that Defendants may use to support their claims
22   and defenses. See 4th Supplemental Disclosure Statement dated 10/13/2017 at p. 8, lines
23   25-26, 28 (any witness identified or disclosed in any party’s disclosure statements or
24   pleadings [DOL’s Exhibit A to First Amended Complaint at 8] not objected to by
25   Defendants, and any persons subsequently identified through future investigation and
26   discovery not objected to by Defendants). Mr. Gunderson was identified by name in
27   Defendants’ 7th Supplemental Disclosure Statement dated 11/9/18 at p. 15 and 1st
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                    Page 33
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 34 of 121




 1   Supplemental Rule 26(a)(3) Pretrial Disclosure Statement dated 11/9/18 at p. 3 (based on
 2   DOL’s 10/1/18 damages disclosure).
 3
 4   Do Nguyen
 5   Objection Response: Mr. Nguyen was timely identified by category as an individual likely
 6   to have discoverable information that Defendants may use to support their claims and
 7   defenses. See 4th Supplemental Disclosure Statement dated 10/13/2017 at p. 8, lines 25-
 8   26, 28 (any witness identified or disclosed in any party’s disclosure statements or
 9   pleadings [DOL’s Motion to Amend Exhibit A of Amended Complaint, Doc. 95-1 at 8]
10
     not objected to by Defendants, and any persons subsequently identified through future
11
     investigation and discovery not objected to by Defendants). Mr. Nguyen was identified by
12
     name in Defendants’ 7th Supplemental Disclosure Statement dated 11/9/18 at p. 15 and 1st
13
     Supplemental Rule 26(a)(3) Pretrial Disclosure Statement dated 11/9/18 at p. 3 (based on
14
     DOL’s 10/1/18 damages disclosure).
15
16
     Humberto Galindo
17
     Objection Response: Mr. Galindo was timely identified as an individual likely to have
18
     discoverable information that Defendants may use to support their claims and defenses
19
     in Defendants’ 4th Supplemental Disclosure Statement dated 10/13/2017 at p. 8 and
20
     identified as a possible trial witness in Defendants’ Rule 26(a)(3) Pretrial Disclosure
21
     Statement dated 10/20/2017 at p. 2.
22
23
     Julie Pace
24
     Objection Response: Ms. Pace has personal knowledge of the items described in
25
     Defendants’ 7th Supplemental Disclosure Statement dated November 9, 2018.
26
            L.     EXPERTS
27
            In accordance with the Court’s Order (Doc. 262) by December 7, 2018
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                       Page 34
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 35 of 121




 1   Defendants will disclose the identity and areas of expert testimony on the overtime and
 2   record keeping claims, and by December 21, 2018, Defendants will disclose any expert
 3   report(s) on the existing overtime and record keeping claims.
 4            M.     EXHIBITS
 5            Defendants believe that all documents that have been marked “Confidential” and
 6   that are to be used as exhibits should include such mark, rather than allowing an
 7   unmarked copy to be used during trial.
 8            Below are the Parties’ disclosure of exhibits for trial. Demonstratives will be
 9   disclosed five days before trial.
10            Secretary’s Exhibits:
11
       Exhibit No.                            Description
12
13
14       1.             March-April 2013 Time & Payroll Records Showing
                        Overtime Violations on Their Face
15
16
         2.             Employment Records Packet (Piece Tickets, Time
17                      Cards, Payroll, etc.) for piece worker Andres Lopez
18
         3.             Employment Records for Andres Lopez Produced by
19                      Defendants November 9, 2018
20
21       4.             42 Hour MOU for Andres Lopez Dated May 12, 2013
22
23       5.             42 Hour MOU for Andres Lopez Dated August 31,
24                      2015
25
         6.             Employment Records Packet (Piece Tickets, Time
26                      Cards, Payroll, etc.) for piece worker Brandon L.
27                      Henderson

28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 35
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 36 of 121



         7.         Employment Records for Brandon L. Henderson
 1
                    Produced by Defendants November 9, 2018
 2
 3       8.         42 Hour MOU for Brandon L. Henderson Dated April
                    6, 2015
 4
 5
         9.         Safety Meeting Attendance Records for Brandon L.
 6                  Henderson
 7
         10.        Employment Records Packet (Piece Tickets, Time
 8                  Cards, Payroll, etc.) for piece worker Carlos E. Duarte
 9
10       11.        Employment Records for Carlos E. Duarte Produced
                    by Defendants November 9, 2018
11
12       12.        42 Hour MOU for Carlos E. Duarte Dated February 10,
13                  2015
14
         13.        Safety Meeting Attendance Records for Carlos E.
15                  Duarte
16
17       14.        Employment Records Packet (Piece Tickets, Time
                    Cards, Payroll, etc.) for piece worker Christopher
18                  Almeraz
19       15.        Payroll Records for Christopher Almeraz Produced by
20                  Defendants November 9, 2018

21
         16.        Employment Records for Christopher Almeraz
22                  Produced by Defendants November 9, 2018
23
24       17.        42 Hour MOU for Christopher Almeraz Dated July 19,
                    2016
25
26       18.        Employment Records Packet (Piece Tickets, Time
27                  Cards, Payroll, etc.) for piece worker Efrain Fimbres

28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                            Page 36
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 37 of 121



         19.        Employment Records for Efrain Fimbres Produced by
 1
                    Defendants November 9, 2018
 2
 3       20.        42 Hour MOU for Efrain Fimbres Dated December 23,
                    2013
 4
 5
         21.        Employment Records Packet (Piece Tickets, Time
 6                  Cards, Payroll, etc.) for piece worker Enrique Valencia
 7
         22.        Payroll Records for Enrique Valencia Produced by
 8                  Defendants November 9, 2018
 9
10       23.        Employment Records for Enrique Valencia Produced
                    by Defendants November 9, 2018
11
12       24.        42 Hour MOU for Enrique Valencia Dated September
13                  26, 2016
14
         25.        Safety Meeting Attendance Records for Enrique
15                  Valencia
16
17       26.        Employment Records Packet (Piece Tickets, Time
                    Cards, Payroll, etc.) for piece worker Eric Hernandez
18
19       27.        Payroll Records for Eric Hernandez Produced by
20                  Defendants November 9, 2018

21
         28.        Employment Records for Eric Hernandez Produced by
22                  Defendants November 9, 2018
23
24       29.        42 Hour MOU for Eric Hernandez Dated August 26,
                    2015
25
26       30.        Safety Meeting Attendance Records for Eric
27                  Hernandez

28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                            Page 37
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 38 of 121



         31.        Employment Records Packet (Piece Tickets, Time
 1
                    Cards, Payroll, etc.) for piece worker Felix Ortega-
 2                  Contreras
 3       32.        Employment Records for Felix Ortega-Contreras
                    Produced by Defendants November 9, 2018
 4
 5
         33.        42 Hour MOU for Felix Contreras-Ortega Dated
 6                  August 29, 2013
 7
         34.        Employment Records Packet (Piece Tickets, Time
 8                  Cards, Payroll, etc.) for piece worker Gonzalo Rivera
 9                  Garcia
10       35.        Payroll Records for Gonzalo Rivera Garcia Produced
                    by Defendants November 9, 2018
11
12       36.        Employment Records for Gonzalo Rivera Garcia
13                  Produced by Defendants November 9, 2018
14
         37.        42 Hour MOU for Gonzalo Rivera Garcia Dated
15                  October 9, 2014
16
17       38.        42 Hour MOU for Gonzalo Rivera Garcia Dated
                    October 9, 2014
18
19       39.        Safety Meeting Attendance Records for Gonzalo
20                  Rivera Garcia

21
         40.        Employment Records Packet (Piece Tickets, Time
22                  Cards, Payroll, etc.) for piece worker Guillermo Perez
23
24       41.        Employment Records for Guillermo Perez Produced by
                    Defendants November 9, 2018
25
26       42.        42 Hour MOU for Guillermo Perez Dated October 3,
27                  2014

28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                           Page 38
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 39 of 121



         43.        40 Hour MOU for Guillermo Perez Dated March 3,
 1
                    2015
 2
 3       44.        Safety Meeting Attendance Records for Guillermo
                    Perez
 4
 5
         45.        Employment Records Packet (Piece Tickets, Time
 6                  Cards, Payroll, etc.) for piece worker Hector Coronado
 7
         46.        Payroll Records for Hector Coronado Produced by
 8                  Defendants November 9, 2018
 9
10       47.        Employment Records for Hector Coronado Produced
                    by Defendants November 9, 2018
11
12       48.        42 Hour MOU for Hector Coronado Dated July 8, 2013
13
14
         49.        Employment Records Packet (Piece Tickets, Time
15                  Cards, Payroll, etc.) for piece worker Israel Morales
16
17       50.        Payroll Records for Israel Morales Produced by
                    Defendants November 9, 2018
18
19       51.        Employment Records for Israel Morales Produced by
20                  Defendants November 9, 2018

21
         52.        42 Hour MOU for Israel Morales Dated May 20, 2016
22
23
24       53.        Safety Meeting Attendance Records for Israel Morales

25
26       54.        Employment Records Packet (Piece Tickets, Time
27                  Cards, Payroll, etc.) for piece worker Jafet Gutierrez
                    Miranda
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                           Page 39
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 40 of 121



         55.        Employment Records for Jafet Gutierrez Miranda
 1
                    Produced by Defendants November 9, 2018
 2
 3       56.        Payroll Records for Jafet Gutierrez Miranda Produced
                    by Defendants November 9, 2018
 4
 5
         57.        42 Hour MOU for Jafet Gutierrez Miranda Dated
 6                  March 9, 2017
 7
         58.        Safety Meeting Attendance Records for Jafet Gutierrez
 8                  Miranda
 9
10       59.        Employment Records Packet (Piece Tickets, Time
                    Cards, Payroll, etc.) for piece worker Javier Gutierrez
11                  Miranda
12       60.        Employment Records for Javier Gutierrez Miranda
13                  Produced by Defendants November 9, 2018
14
         61.        Payroll Records for Javier Gutierrez Miranda Produced
15                  by Defendants November 9, 2018
16
17       62.        42 Hour MOU for Javier Gutierrez Miranda Dated
                    October 3, 2014
18
19       63.        42 Hour MOU for Javier Gutierrez Miranda Dated
20                  October 3, 2014

21
         64.        Safety Meeting Attendance Records for Javier
22                  Gutierrez Miranda
23
24       65.        Employment Records Packet (Piece Tickets, Time
                    Cards, Payroll, etc.) for piece worker Javier Montano
25
26       66.        Payroll Records for Javier Montano Produced by
27                  Defendants November 9, 2018

28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                            Page 40
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 41 of 121



         67.        Employment Records for Javier Montano Produced by
 1
                    Defendants November 9, 2018
 2
 3       68.        42 Hour MOU for Javier Montano Dated October 8,
                    2014
 4
 5
         69.        42 Hour MOU for Javier Montano Dated December 17,
 6                  2014
 7
         70.        Safety Meeting Attendance Records for Javier
 8                  Montano
 9
10       71.        Employment Records Packet (Piece Tickets, Time
                    Cards, Payroll, etc.) for piece worker Jesus Roberto
11                  Duran
12       72.        Payroll Records for Jesus Roberto Duran Produced by
13                  Defendants November 9, 2018
14
         73.        Employment Records for Jesus Roberto Duran
15                  Produced by Defendants November 9, 2018
16
17       74.        42 Hour MOU for Jesus Roberto Duran Dated August
                    28, 2013
18
19       75.        Safety Meeting Attendance Records for Jesus Roberto
20                  Duran

21
         76.        Employment Records Packet (Piece Tickets, Time
22                  Cards, Payroll, etc.) for piece worker Joel Valladolid
23
24       77.        Employment Records for Joel Valladolid Produced by
                    Defendants November 9, 2018
25
26       78.        42 Hour MOU for Joel Valladolid Dated May 12, 2015
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                           Page 41
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 42 of 121



         79.        Safety Meeting Attendance Records for Joel Valladolid
 1
 2
 3       80.        Employment Records Packet (Piece Tickets, Time
                    Cards, Payroll, etc.) for piece worker Jose Antonio
 4
                    Garcia
 5
         81.        Payroll Records for Jose Antonio Garcia Produced by
 6                  Defendants November 9, 2018
 7
         82.        Employment Records for Jose Antonio Garcia
 8                  Produced by Defendants November 9, 2018
 9
10       83.        42 Hour MOU for Jose Antonio Garcia Dated October
                    3, 2014
11
12       84.        Safety Meeting Attendance Records for Jose Antonio
13                  Garcia
14
         85.        Employment Records Packet (Piece Tickets, Time
15                  Cards, Payroll, etc.) for piece worker Jose Orozco
16
17       86.        Employment Records for Jose Orozco Produced by
                    Defendants November 9, 2018
18
19       87.        42 Hour MOU for Jose Orozco Dated August 22, 2013
20
21
         88.        42 Hour MOU for Jose Orozco Dated October 8, 2014
22
23
24       89.        Safety Meeting Attendance Records for Jose Orozco

25
26       90.        Employment Records Packet (Piece Tickets, Time
27                  Cards, Payroll, etc.) for piece worker Jose Stevens

28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                          Page 42
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 43 of 121



         91.        Payroll Records for Jose Stevens Produced by
 1
                    Defendants November 9, 2018
 2
 3       92.        Employment Records for Jose Stevens Produced by
                    Defendants November 9, 2018
 4
 5
         93.        42 Hour MOU for Jose Stevens Dated June 8, 2018
 6
 7
         94.        Safety Meeting Attendance Records for Jose Stevens
 8
 9
10       95.        Employment Records Packet (Piece Tickets, Time
                    Cards, Payroll, etc.) for piece worker Juana
11                  Colmenares
12       96.        Employment Records for Juana Colmenares Produced
13                  by Defendants November 9, 2018
14
         97.        42 Hour MOU for Juana Colmenares Dated August 19,
15                  2016
16
17       98.        Employment Records Packet (Piece Tickets, Time
                    Cards, Payroll, etc.) for piece worker Julian Perez
18
19       99.        Payroll Records for Julian Perez Produced by
20                  Defendants November 9, 2018

21
         100.       Employment Records for Julian Perez Produced by
22                  Defendants November 9, 2018
23
24       101.       42 Hour MOU for Julian Perez Dated October 2, 2014

25
26       102.       Safety Meeting Attendance Records for Julian Perez
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                        Page 43
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 44 of 121



         103.       Employment Records Packet (Piece Tickets, Time
 1
                    Cards, Payroll, etc.) for piece worker KC Marshall
 2
 3       104.       Employment Records for KC Marshall Produced by
                    Defendants November 9, 2018
 4
 5
         105.       42 Hour MOU for KC Marshall Dated January 4, 2016
 6
 7
         106.       Safety Meeting Attendance Records for KC Marshall
 8
 9
10       107.       Employment Records Packet (Piece Tickets, Time
                    Cards, Payroll, etc.) for piece worker Luis Wofford
11
12       108.       Employment Records for Luis Wofford Produced by
13                  Defendants November 9, 2018
14
         109.       Employment Records Packet (Piece Tickets, Time
15                  Cards, Payroll, etc.) for piece worker Marc Taylor
16
17       110.       Employment Records for Marc Taylor Produced by
                    Defendants November 9, 2018
18
19       111.       42 Hour MOU for Marc Taylor Dated October 20,
20                  2015

21
         112.       Employment Records Packet (Piece Tickets, Time
22                  Cards, Payroll, etc.) for piece worker Martin Mendez
23
24       113.       Employment Records for Martin Mendez Produced by
                    Defendants November 9, 2018
25
26       114.       42 Hour MOU for Martin Mendez Dated August 19,
27                  2016

28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                         Page 44
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 45 of 121



         115.       Employment Records Packet (Piece Tickets, Time
 1
                    Cards, Payroll, etc.) for piece worker Michael Norton
 2
 3       116.       Employment Records for Michael Norton Produced by
                    Defendants November 9, 2018
 4
 5
         117.       42 Hour MOU for Michael Norton Dated June 17,
 6                  2015
 7
         118.       Employment Records Packet (Piece Tickets, Time
 8                  Cards, Payroll, etc.) for piece worker Michael
 9                  Youngling
10       119.       Employment Records for Michael Youngling Produced
                    by Defendants November 9, 2018
11
12       120.       42 Hour MOU for Michael Youngling Dated May 11,
13                  2016
14
         121.       Employment Records Packet (Piece Tickets, Time
15                  Cards, Payroll, etc.) for piece worker Oscar Coronado
16
17       122.       Employment Records for Oscar Coronado Produced by
                    Defendants November 9, 2018
18
19       123.       42 Hour MOU for Oscar Coronado Dated November
20                  12, 2015

21
         124.       Employment Records Packet (Piece Tickets, Time
22                  Cards, Payroll, etc.) for piece worker Oscar Falcon
23
24       125.       Employment Records for Oscar Falcon Produced by
                    Defendants November 9, 2018
25
26       126.       Safety Meeting Attendance Records for Oscar Falcon
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                          Page 45
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 46 of 121



         127.       Employment Records Packet (Piece Tickets, Time
 1
                    Cards, Payroll, etc.) for piece worker Paul McNulty
 2
 3       128.       Employment Records for Paul McNulty Produced by
                    Defendants November 9, 2018
 4
 5
         129.       42 Hour MOU for Paul McNulty Dated November 19,
 6                  2015
 7
         130.       Safety Meeting Attendance Records for Paul McNulty
 8
 9
10       131.       Employment Records Packet (Piece Tickets, Time
                    Cards, Payroll, etc.) for piece worker Raul Rosales
11
12       132.       Payroll Records for Raul Rosales Produced by
13                  Defendants November 9, 2018
14
         133.       Employment Records for Raul Rosales Produced by
15                  Defendants November 9, 2018
16
17       134.       42 Hour MOU for Raul Rosales Dated January 26,
                    2017
18
19       135.       Safety Meeting Attendance Records for Raul Rosales
20
21
         136.       Employment Records Packet (Piece Tickets, Time
22                  Cards, Payroll, etc.) for piece worker Reuben Rascon
23
24       137.       Payroll Records for Reuben Rascon Produced by
                    Defendants November 9, 2018
25
26       138.       Employment Records for Reuben Rascon Produced by
27                  Defendants November 9, 2018

28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                         Page 46
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 47 of 121



         139.       42 Hour MOU for Reuben Rascon Dated June 26, 2015
 1
 2
 3       140.       Safety Meeting Attendance Records for Reuben
                    Rascon
 4
 5
         141.       Employment Records Packet (Piece Tickets, Time
 6                  Cards, Payroll, etc.) for piece worker Victor Correa
 7
         142.       Employment Records for Victor Correa Produced by
 8                  Defendants November 9, 2018
 9
10       143.       42 Hour MOU for Victor Correa Dated August 2, 2013
11
12       144.       Discrepancies Packet (Piece Tickets, Time Cards,
13                  Payroll)
14
         145.       Defendants’ Third Supplemental Response to
15                  Plaintiff’s First Set of Requests for Production
16
17       146.       Defendants’ Seventh Supplemental Disclosure
                    Statement
18
19       147.       Defendants’ Supplemental Rule 26(a)(3) Pretrial
20                  Disclosure Statement

21
         148.       Defendants’ Answer to Amended Complaint
22
23
24       149.       Docket No. 99-1, Exhibit 2 to Defendants’ Opposition
                    to Plaintiff’s Motion to Amend
25
26       150.       Tolling Agreement Signed by Defendants
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                         Page 47
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 48 of 121



         151.       Employee List Provided by Defendants in 2015
 1
 2
 3       152.       Employee List Provided by Defendants in 2017
 4
 5
         153.       Docket No. 185-3, Exhibit 9 to Defendants’ Motion for
 6                  Sanctions
 7
         154.       Email from Jennifer Diaz Re: Ongoing Payroll
 8                  Problems Dated June 4, 2015
 9
10       155.       Payroll Memorandum From “Payroll” Dated October
                    13, 2016
11
12       156.       Exhibit 3 to Deposition of Gary Zarzyczny-Payroll
13                  Memorandum From Monica Palomo Dated April 16,
                    2013
14
         157.       Exhibit 2 to Deposition of Steve Weinzierl-Employee
15                  List Provided By Defendants on August 3, 2015
16
17       158.       Exhibit 4 to Deposition of Gary Zarzyczny-Payroll
                    Emails from Jennifer Diaz to Managers
18
19       159.       Exhibit 8 to Deposition of Jennifer Diaz- Payroll
20                  Memorandum From “Payroll” Dated October 13, 2016

21
         160.       Exhibits 2,4,5,8-10 to Deposition of Defendants’ Rule
22                  30(b)(6) Designee
23
24       161.       Exhibits 9,11,13,14 to Deposition of Rodolfo Becerra

25
26       162.       Exhibits 5,12-21 to Deposition of Jennifer Diaz
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                          Page 48
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 49 of 121



         163.       Exhibits 6,7,9 to Deposition of Jose Gamez
 1
 2
 3       164.       Exhibit 2 to Deposition of Jorge Ballesteros
 4
 5
         165.       Exhibits 3-6 to Deposition of Jose Ballesteros
 6
 7
         166.       Exhibits 7-8 to Deposition of Steve Weinzierl
 8
 9
10       167.       Exhibits 6-9 to Deposition of Gary Zarzyczny
11
12       168.       Defendants’ Income Statements (03/2013-09/2018)
13
14
         169.       Defendants’ Tax Returns (2013-2016)
15
16
17       170.       Backwage Calculations Produced to Defendants on
                    October 1, 2018
18
19       171.       Defendants’ 2015 ADP Payroll Records
20
21
         172.       Defendants’ 2016 ADP Payroll Records
22
23
24       173.       Defendants’ 2017 ADP Payroll Records

25
26       174.       Email from Josh Woodard to Mitchell Wood Dated
27                  July 16, 2015 with 2013-2015 Payroll Summary
                    Attachments
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                       Page 49
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 50 of 121



         175.        Defendants’ 2017-2018 Payroll Records Produced by
 1
                     Defendants November 9, 2018
 2
 3       176.        Defendants’ 2013 ADP Payroll Records
 4
 5
         177.        Defendants’ 2014 ADP Payroll Records
 6
 7
 8
 9         Defendants’ Exhibits:
10   • Exhibit No. 201 – Select Timesheets and Piece Rate Tickets for Christopher Almeraz.
11
     • Exhibit No. 202 – Select Timesheets and Piece Rate Tickets for Juana Colmenares.
12
13   • Exhibit No. 203 – Select Timesheets and Piece Rate Tickets for Hector Coronado.

14   • Exhibit No. 204 – Select Timesheets and Piece Rate Tickets for Oscar Coronado.
15
     • Exhibit No. 205 – Select Timesheets and Piece Rate Tickets for Victor Correa.
16
17   • Exhibit No. 206 – Select Timesheets and Piece Rate Tickets for Carlos Duarte.
18
     • Exhibit No. 207 – Select Timesheets and Piece Rate Tickets for Jesus Roberto Duran.
19
     • Exhibit No. 208 – Select Timesheets and Piece Rate Tickets for Oscar Falcon.
20
21   • Exhibit No. 209 – Select Timesheets and Piece Rate Tickets for Efrain Fimbres.
22
     • Exhibit No. 210 – Select Timesheets and Piece Rate Tickets for Jose Antonio Garcia.
23
24   • Exhibit No. 211 – Select Timesheets and Piece Rate Tickets for Ben Cannon Garr.

25   • Exhibit No. 212 – Select Timesheets and Piece Rate Tickets for Jafet Guiterrez
26
        Miranda.
27
     • Exhibit No. 213 – Select Timesheets and Piece Rate Tickets for Javier Guiterrez
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                    Page 50
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 51 of 121




 1      Miranda.
 2
     • Exhibit No. 214 – Select Timesheets and Piece Rate Tickets for Brandon Henderson.
 3
 4   • Exhibit No. 215 – Select Timesheets and Piece Rate Tickets for Maria Hernandez De

 5      Lourdes.

 6   • Exhibit No. 216 – Select Timesheets and Piece Rate Tickets for Eric Hernandez.
 7
     • Exhibit No. 217 – Select Timesheets and Piece Rate Tickets for Andres Lopez.
 8
 9   • Exhibit No. 218 – Select Timesheets and Piece Rate Tickets for KC Marshall.
10
     • Exhibit No. 219 – Select Timesheets and Piece Rate Tickets for Paul McNulty.
11
12   • Exhibit No. 220 – Select Timesheets and Piece Rate Tickets for Martin Mendez.

13   • Exhibit No. 221 – Select Timesheets and Piece Rate Tickets for Javier Montano.
14
     • Exhibit No. 222 – Select Timesheets and Piece Rate Tickets for Israel Morales.
15
16   • Exhibit No. 223 – Select Timesheets and Piece Rate Tickets for Michael Norton.
17
     • Exhibit No. 224 – Select Timesheets and Piece Rate Tickets for Felix Ortega-
18
        Contreras.
19
20   • Exhibit No. 225 – Select Timesheets and Piece Rate Tickets for Jose Orozco.

21   • Exhibit No. 226 – Select Timesheets and Piece Rate Tickets for Guillermo Perez.
22
     • Exhibit No. 227 – Select Timesheets and Piece Rate Tickets for Jose Julian Perez
23
        Hernandez.
24
25   • Exhibit No. 228 –Packets showing acknowledgment through signature by Julian Perez
26      for receipt of materials dated between May through October of 2018 (AE171238-
27      AE171406).
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                   Page 51
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 52 of 121




 1   • Exhibit No. 229 – Select Timesheets and Piece Rate Tickets for Reuben Rascon.
 2
     • Exhibit No. 230 – Select Timesheets and Piece Rate Tickets for Gonzalo Rivera
 3
         Garcia.
 4
 5   • Exhibit No. 231 – Select Timesheets and Piece Rate Tickets for Raul Rosales.

 6   • Exhibit No. 232 – Select Timesheets and Piece Rate Tickets for Oscar Rosas Vasquez.
 7
     • Exhibit No. 233 – Select Timesheets and Piece Rate Tickets for Victor Ruiz.
 8
 9   • Exhibit No. 234 – Select Timesheets and Piece Rate Tickets for Jose Stevens.
10
     • Exhibit No. 235 – Select Timesheets and Piece Rate Tickets for Marc Taylor.
11
12   • Exhibit No. 236 – Select Timesheets and Piece Rate Tickets for Luis Daniel Toledo.

13   • Exhibit No. 237 – Select Timesheets and Piece Rate Tickets for Enrique Valencia.
14
     • Exhibit No. 238 – Select Timesheets and Piece Rate Tickets for Joel Valladolid.
15
16   • Exhibit No. 239 – Select Timesheets and Piece Rate Tickets for Luis Wofford.
17
     • Exhibit No. 240 – Select Timesheets and Piece Rate Tickets for Michael Youngling.
18
19   •   Exhibit No. 241 – Austin Electric Services, LLC Amcheck Weekly Pay Records

20       January 1, 2018 through November 16, 2018 (AE195989-196256).

21   • Exhibit No. 242 –Approximately 1,500 Austin Electric employee timecards showing
22       employees recorded overtime 2013-2016 (select pages from documents bates labeled
23       between ranges SW-AE-DOL000116-030420 and AE-DOL000321-047623).
24
     • Exhibit No. 243 –Approximately 400 Austin Electric employee timecards showing
25
         Austin Electric’s payroll department increased the total number of hours listed by the
26
27       employee 2013-2016 (select pages from documents bates labeled between ranges SW-

28       AE-DOL000024-030529 and AE-DOL000591-047760).

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                     Page 52
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 53 of 121




 1   • Exhibit No. 244 – Austin Electric Services, LLC Amcheck Weekly Pay Records
 2      October 1, 2017 through December 31, 2017 (AE195908-195988).
 3
     • Exhibit No. 245 – Austin Electric Services, LLC’s Payroll and Time Card Reminder
 4
        (AE004759-004760).
 5
 6   • Exhibit No. 246 – Memorandums of Understanding (“MOU’s”) for Hector Coronado
 7      (AE000039, AE173797).
 8
     • Exhibit No. 247 – Memorandums of Understanding (“MOU’s”) for Oscar Coronado
 9
        (AE173565).
10
11   • Exhibit No. 248 – Memorandums of Understanding (“MOU’s”) for Victor Correa

12      (AE173915).

13   • Exhibit No. 249 – Austin Electric Services, LLC General Ledger Transaction List for
14      Account    5115   dated   between    2013   through   2017    (AE026271-026306)
15      (CONFIDENTIAL).
16
     • Exhibit No. 250 – Memorandums of Understanding (“MOU’s”) for Jesus Roberto
17
        Duran (AE000096, AE173898).
18
19   • Exhibit No. 251 – Memorandums of Understanding (“MOU’s”) for Efrain Fimbres
20      (AE173799, AE173801).
21
     • Exhibit No. 252 – Memorandums of Understanding (“MOU’s”) for Jose Antonio
22
        Garcia (AE000141, AE171448-AE171449).
23
24   • Exhibit No. 253 – Memorandums of Understanding (“MOU’s”) for Ben Cannon Garr
25      (AE000007-8, AE000196, AE173868).
26
     • Exhibit No. 254 – Memorandums of Understanding (“MOU’s”) for Jafet Guiterrez
27
        Miranda (AE171423-AE17124).
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                 Page 53
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 54 of 121




 1   • Exhibit No. 255 – Memorandums of Understanding (“MOU’s”) for Javier Guiterrez
 2      Miranda (AE171437-AE171438).
 3
     • Exhibit No. 256 – Memorandums of Understanding (“MOU’s”) for Brandon
 4
        Henderson (AE000009, AE173922).
 5
 6   • Exhibit No. 257 – Memorandums of Understanding (“MOU’s”) for Maria Hernandez
 7      De Lourdes (AE000059, AE000332).
 8
     • Exhibit No. 258 – Memorandums of Understanding (“MOU’s”) for Eric Hernandez
 9
        (AE000023, AE173811).
10
11   • Exhibit No. 259 – Austin Electric’s General Ledger Transaction List for account 5100

12      between the time period of August 2017 through October 2018 (AE174038-

13      AE195812).

14   • Exhibit No. 260 – Austin Electric’s General Ledger Transaction List for account 5100
15      between the time period of March 2013 through July 2017 (AE059191-
16
        AE087685.1475,            AE087686-AE097684.6273,              AE097685-107507)
17
        (CONFIDENTIAL).
18
19   • Exhibit No. 261 – Memorandums of Understanding (“MOU’s”) for Paul McNulty

20      (AE173578).

21   • Exhibit No. 262 – Austin Electric’s quarterly unemployment insurance tax and wage
22      reports to DES for January 1, 2017 through September 30, 2018 (AE173925-174037).
23
     • Exhibit No. 263 – Memorandums of Understanding (“MOU’s”) for Javier Montano
24
        (AE173536, AE173542-173543).
25
26   • Exhibit No. 264 – Cover page from Arizona DES unemployment tax and wage reports
27      and Austin Electric’s quarterly tax and wage reports for 2014 Quarter 4 (AE004943A-
28      5033A).

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                  Page 54
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 55 of 121




 1   • Exhibit No. 265 – Memorandums of Understanding (“MOU’s”) for Michael Norton
 2      (AE000062, AE000098, AE173559).
 3
     • Exhibit No. 266 – Memorandums of Understanding (“MOU’s”) for Felix Ortega-
 4
        Contreras (AE171086-171087).
 5
 6   • Exhibit No. 267 – Memorandums of Understanding (“MOU’s”) for Jose Orozco
 7      (AE000144, AE171188-AE171189).
 8
     • Exhibit No. 268 – Memorandums of Understanding (“MOU’s”) for Guillermo Perez
 9
        (AE171565-AE171567).
10
11   • Exhibit No. 269 – Memorandums of Understanding (“MOU’s”) for Jose Julian Perez

12      Hernandez (AE171561).

13   • Exhibit No. 270 – Memorandums of Understanding (“MOU’s”) for Reuben Rascon
14      (AE173584, AE173592).
15
     • Exhibit No. 271 – Memorandums of Understanding (“MOU’s”) for Gonzalo Rivera
16
        Garcia (AE173595).
17
18   • Exhibit No. 272 – Memorandums of Understanding (“MOU’s”) for Raul Rosales
19      (AE171234-AE171237).
20
     • Exhibit No. 273 – Memorandums of Understanding (“MOU’s”) for Oscar Rosas
21
        Vasquez (AE000068, AE171564).
22
23   • Exhibit No. 274 – Memorandums of Understanding (“MOU’s”) for Victor Ruiz
24      (AE000094, AE173604).
25
     • Exhibit No. 275 – Memorandums of Understanding (“MOU’s”) for Jose Stevens
26
        (AE173608, AE173620).
27
28   • Exhibit No. 276 – Memorandums of Understanding (“MOU’s”) for Marc Taylor

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                            Page 55
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 56 of 121




 1      (AE173627, AE173631).
 2
     • Exhibit No. 277 – Memorandums of Understanding (“MOU’s”) for Luis Daniel
 3
        Toledo (AE173633, AE173636).
 4
 5   • Exhibit No. 278 – Memorandums of Understanding (“MOU’s”) for Enrique Valencia

 6      (AE000021, AE171187, AE171610).
 7   • Exhibit No. 279 – Memorandums of Understanding (“MOU’s”) for Joel Valladolid
 8
        (AE173642, AE173651).
 9
     • Exhibit No. 280 – Austin Electric’s quarterly unemployment insurance tax and wage
10
11      reports to DES for 2016 (AE004791A-4872A).

12   • Exhibit No. 281 – Selected Austin Electric employee signed Memorandums of
13      Understanding (“MOU’s”), other than the DOL's disclosed 40 trial witnesses
14      (AE000003-6, AE000010-20, AE000022, AE000024-38, AE000040-58, AE000060-
15      61,   AE000063-67,    AE000069-93,     AE000095,      AE000097,   AE000099-123,
16
        AE000125-126, AE000128-132, AE000135-140, AE000142-143, AE000145-159,
17
        AE000161-184, AE000186-195, AE000197-209, AE000211-218, AE000220-232,
18
        AE000234-236,    AE000238-239,     AE000241-246,      AE000249,   AE000251-256,
19
        AE000258-289,    AE000291-296,     AE000298-328,      AE000330,   AE000333-354,
20
        AE000356-366, AE000368, AE000370-375, AE000377-416, AE000418-432).
21
22   • Exhibit No. 282 – Portion of Austin Electric, LLC ADP earnings records produced by

23      the DOL for 2013-2017 (DOL003398-022235).
24
     • Exhibit No. 283 – Austin Electric’s quarterly unemployment insurance tax and wage
25
        reports to DES for 2013 to 2015 (AE000893A-999A).
26
27   • Exhibit No. 284 – Payroll Records for Gerald Snyder.

28   • Exhibit No. 285 – Rule 1006 summary exhibits containing summary of Austin

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                Page 56
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 57 of 121




 1      Electric’s financial information and pay to employees.
 2
     • Exhibit No. 286 –Spreadsheet providing square footage of homes per piece rate tickets
 3
        assigned to employees and relevant to this litigation (AE172137-AE172333).
 4
 5   • Exhibit No. 287 –Austin Electric Employee Handbook in Spanish (AE172082-

 6      AE172136).
 7   • Exhibit No. 288 –Austin Electric Employee Handbook in English (AE172030-
 8
        AE172081).
 9
     • Exhibit No. 289 – Article posted in AZCentral.com July 21, 2017 titled "Construction
10
11      company builds second chances for former inmates" (AE005807-5811).

12   • Exhibit No. 290 –Joe Church memorandum to all employees re time cards dated
13      February 21, 2014 (AE005783).
14
     • Exhibit No. 291 – Austin Electric emails regarding timecard practices, employee pay
15
        issues, and proper recordkeeping (AE0004761-4774, AE4780-4790).
16
17   • Exhibit No. 292 – Select Timesheets and Piece Rate Tickets for Gerald Snyder.
18
     • Exhibit No. 293 – DOL-provided labor law posters regarding lawful pay practices and
19
        overtime posted at Austin Electric (AE000790-792).
20
21   • Exhibit No. 294 – DOL attorney Joseph Lake’s email to Josh Woodard dated June 27,

22      2016 and attachment of DOL’s alleged damages calculations, re-produced as Exhibit

23      8 to the deposition of DOL investigator Mitch Wood on 9-22-17.
24
     • Exhibit No. 295 –Austin Electric Services, LLC handbook acknowledgment and
25
        agreement signed by piece-rate employees identified on the DOL's Amended Exhibit
26
        A [Dkt. 95-1] (AE173666-173770).
27
28   • Exhibit No. 296 – Declaration of Gerald Snyder (AE000001).

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                   Page 57
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 58 of 121




 1   • Exhibit No. 297 – Selected pages from DOL Investigation file (DOL000001-000286,
 2      DOL000370-375, DOL000415, DOL000422).
 3
     • Exhibit No. 298 – Raul Rosales signature taken during his deposition.
 4
 5   • Exhibit No. 299 – Payroll Records for Christopher Almeraz.

 6   • Exhibit No. 300– Payroll Records for Juana Colmenares.
 7
     • Exhibit No. 301 – Payroll Records for Hector Coronado.
 8
 9   • Exhibit No. 302 – Payroll Records for Oscar Coronado.
10
     • Exhibit No. 303– Payroll Records for Victor Correa.
11
12   • Exhibit No. 304– Payroll Records for Carlos Duarte.

13   • Exhibit No. 305– Payroll Records for Jesus Roberto Duran.
14
     • Exhibit No. 306 – Payroll Records for Oscar Falcon.
15
16   • Exhibit No. 307– Payroll Records for Efrain Fimbres.
17
     • Exhibit No. 308– Payroll Records for Jose Antonio Garcia.
18
19   • Exhibit No.309 – Payroll Records for Ben Cannon Garr.

20   • Exhibit No. 310 – Payroll Records for Jafet Guiterrez Miranda.
21
     • Exhibit No. 311 –Amcheck paystubs for Jafet Miranda for time period October 2017
22
        through     October      2018      (AE171425-171432,        AE172342-AE172433)
23
        (CONFIDENTIAL).
24
25   • Exhibit No. 312 – Payroll Records for Javier Guiterrez Miranda.
26
     • Exhibit No. 313 –Amcheck paystubs for Javier Miranda for time period October 2017
27
        through     October      2018      (AE171439-171446,        AE172434-AE172529)
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                               Page 58
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 59 of 121




 1      (CONFIDENTIAL).
 2
     • Exhibit No. 314 – Payroll Records for Brandon Henderson.
 3
 4   • Exhibit No. 315 – Payroll Records for Maria Hernandez De Lourdes.

 5   • Exhibit No. 316 – Payroll Records for Eric Hernandez.
 6
     • Exhibit No. 317 – Payroll Records for Andres Lopez.
 7
 8   • Exhibit No. 318 – Payroll Records for KC Marshall.
 9
     • Exhibit No. 319 – Payroll Records for Paul McNulty.
10
11   • Exhibit No. 320 – Payroll Records for Martin Mendez.

12   • Exhibit No. 321 – Payroll Records for Javier Montano.
13
     • Exhibit No. 322 – Payroll Records for Israel Morales.
14
15   • Exhibit No. 323 – Payroll Records for Michael Norton.
16
     • Exhibit No. 324 – Payroll Records for Felix Ortega-Contreras.
17
     • Exhibit No. 325 – Payroll Records for Jose Orozco.
18
19   • Exhibit No. 326 – Payroll Records for Guillermo Perez.
20
     • Exhibit No. 327 – Payroll Records for Jose Julian Perez Hernandez.
21
22   • Exhibit No. 328 – Julian Perez check history detail (AE171407-171414)

23      (CONFIDENTIAL).
24
     • Exhibit No. 329 –Amcheck paystubs for Julian Perez for time period October 2017
25
        through October 2018 (AE171455-AE171560) (CONFIDENTIAL).
26
27   • Exhibit No. 330 –Updated Amcheck paystubs for Julian Perez between the time period

28      October 6, 2018 - October 24, 2018 (AE172016-AE172017) (CONFIDENTIAL).

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                Page 59
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 60 of 121




 1   • Exhibit No. 331 –November 2018 payment to Julian Perez for unreported piece tickets
 2      (AE195813-195907).
 3
     • Exhibit No. 332 – Payroll Records for Reuben Rascon.
 4
 5   • Exhibit No. 333 – Payroll Records for Gonzalo Rivera Garcia.

 6   • Exhibit No. 334 – Payroll Records for Raul Rosales.
 7
     • Exhibit No. 335 – Payroll Records for Oscar Rosas Vasquez.
 8
 9   • Exhibit No. 336 – Amcheck paystubs for Oscar Rosas Vasquez for time period October
10      2017 through October 2018 (AE172590-AE172691) (CONFIDENTIAL).
11
     • Exhibit No. 337 – Updated Amcheck paystubs for Oscar Rosas Vasquez between the
12
        time   period   October   2017    through   October      2018   (AE172334-172341)
13
        (CONFIDENTIAL).
14
15   • Exhibit No. 338 – Payroll Records for Victor Ruiz.
16
     • Exhibit No. 339 – Payroll Records for Jose Stevens.
17
     • Exhibit No. 340 – Payroll Records for Marc Taylor.
18
19   • Exhibit No. 341 – Payroll Records for Luis Daniel Toledo.
20
     • Exhibit No. 342 – Payroll Records for Enrique Valencia.
21
22   • Exhibit No. 343 – Amcheck paystubs for Enrique Valencia for time period October

23      2017 through October 2018 (AE172530-AE172589) (CONFIDENTIAL).
24
     • Exhibit No. 344 – Payroll Records for Joel Valladolid.
25
     • Exhibit No. 345 – Payroll Records for Luis Wofford.
26
27   • Exhibit No. 346 – Payroll Records for Michael Youngling.
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                 Page 60
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 61 of 121




 1   • Exhibit No. 347 – Austin Electric Services, LLC ADP Employee Earnings Records for
 2      2017,   3rd   quarter   ending   September    30,   2017   (AE172738-AE173210)
 3      (CONFIDENTIAL).
 4
     • Exhibit No. 348 – Austin Electric Services, LLC Amcheck check history detail
 5
        between the time period October 1, 2018 - November 7, 2018 (AE173211-AE173532)
 6
        (CONFIDENTIAL).
 7
 8   • Exhibit No. 349 – Austin Electric’s ADP payroll registers for March 2013 – November
 9      2016 (AE001012A-4748A).
10
     • Exhibit No. 350 – Updated Amcheck paystubs for employees between the time period
11
        October 6, 2017 - October 5, 2018 (AE171088-171186, AE171614-172029)
12
        (CONFIDENTIAL).
13
14   • Exhibit No. 351 – Select pages from the Personnel Files for Christopher Almeraz

15      (AE173775-173780, AE173782) (CONFIDENTIAL).
16
     • Exhibit No. 352 – Select pages from the Personnel Files for Juana Colmenares
17
        (AE171074-171079, AE171081-171083) (CONFIDENTIAL).
18
19   • Exhibit No. 353 – Select pages from the Personnel Files for Hector Coronado

20      (AE173794, AE173796).

21   • Exhibit No. 354 – Select pages from the Personnel Files for Oscar Coronado
22      (AE173560-173564, AE173566-173569) (CONFIDENTIAL).
23
     • Exhibit No. 355 – Select pages from the Personnel Files for Victor Correa (AE173911-
24
        173914, AE173916) (CONFIDENTIAL).
25
26   • Exhibit No. 356 – Select pages from the Personnel Files for Carlos Duarte (AE171451-
27      171454, AE171574-171575) (CONFIDENTIAL).
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                  Page 61
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 62 of 121




 1   • Exhibit No. 357 – Select pages from the Personnel Files for Jesus Roberto Duran
 2      (AE173900-173910) (CONFIDENTIAL).
 3
     • Exhibit No. 358 – Payroll Records for Nicholas Gunderson.
 4
 5   • Exhibit No. 359 – Select pages from the Personnel Files for Efrain Fimbres

 6      (AE173798, AE173800) (CONFIDENTIAL).
 7   • Exhibit No. 360 – Select pages from the Personnel Files for Jose Antonio Garcia
 8
        (AE171576-171589) (CONFIDENTIAL).
 9
     • Exhibit No. 361 – Select pages from the Personnel Files for Ben Cannon Garr
10
11      (AE173816-173867, 173869-173874) (CONFIDENTIAL).

12   • Exhibit No. 362 – Select pages from the Personnel Files for Jafet Guiterrez Miranda
13      (AE171415-AE171417, AE171433-171436) (CONFIDENTIAL).
14
     • Exhibit No. 363 – Select pages from the Personnel Files for Javier Guiterrez Miranda
15
        (AE171072-171073) (CONFIDENTIAL).
16
17   • Exhibit No. 364 – Select pages from the Personnel Files for Brandon Henderson
18      (AE173917-173921, AE173923) (CONFIDENTIAL).
19
     • Exhibit No. 365 – Select pages from the Personnel Files for Maria Hernandez De
20
        Lourdes (AE173875-173884) (CONFIDENTIAL).
21
22   • Exhibit No. 366 – Select pages from the Personnel Files for Eric Hernandez

23      (AE173802-173810, AE173812) (CONFIDENTIAL).
24
     • Exhibit No. 367 – Select pages from the Personnel Files for Andres Lopez (AE173785-
25
        173791, DOL022435) (CONFIDENTIAL).
26
27   • Exhibit No. 368 – Select pages from the Personnel Files for KC Marshall (AE173885-

28      173888) (CONFIDENTIAL).

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                  Page 62
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 63 of 121




 1   • Exhibit No. 369 – Select pages from the Personnel Files for Paul McNulty (AE173570-
 2      173577, AE173579-173580) (CONFIDENTIAL).
 3
     • Exhibit No. 370 – Select pages from the Personnel Files for Martin Mendez
 4
        (AE173890-173895, AE173897) (CONFIDENTIAL).
 5
 6   • Exhibit No. 371 – Select pages from the Personnel Files for Javier Montano
 7      (AE173533-AE173535, AE173537-173541) (CONFIDENTIAL).
 8
     • Exhibit No. 372 – Select pages from the Personnel Files for Israel Morales
 9
        (AE173544-173549, AE173551-173554) (CONFIDENTIAL).
10
11   • Exhibit No. 373 – Select pages from the Personnel Files for Michael Norton

12      (AE173555-173558) (CONFIDENTIAL).

13   • Exhibit No. 374 – Select pages from the Personnel Files for Felix Ortega-Contreras
14      (AE171084-171085) (CONFIDENTIAL).
15
     • Exhibit No. 375 – Declaration of Jose Luis Gonzales (AE027422).
16
17   • Exhibit No. 376 – Declaration of Luis Marquez (AE027423).
18
     • Exhibit No. 377 – Declaration of Patrick McKnight (AE027424).
19
20   • Exhibit No. 378 – Declaration of Humberto Galindo (AE059189-059190).

21   • Exhibit No. 379 – Declarations of Demian Camacho dated 2-27-2018, 10-29-2018.
22
     • Exhibit No. 380 – Declarations of Mitch Wood dated 2-27-2018, 10-30-2018.
23
24   • Exhibit No. 381 – Declaration of Nicholas Fiorello dated 10-29-2018.
25
     • Exhibit No. 382 – Select pages from the Personnel Files for Jose Orozco (AE171190,
26
        AE171211-171215) (CONFIDENTIAL).
27
28   • Exhibit No. 383 – Select pages from the Personnel Files for Guillermo Perez

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                 Page 63
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 64 of 121




 1      (AE171598-171606) (CONFIDENTIAL).
 2
     • Exhibit No. 384 – Select pages from the Personnel Files for Reuben Rascon
 3
        (AE173582-173583, AE173585-173591) (CONFIDENTIAL).
 4
 5   • Exhibit No. 385 – Select pages from the Personnel Files for Gonzalo Rivera Garcia

 6      (AE173593-173594) (CONFIDENTIAL).
 7   • Exhibit No. 386 – Select pages from the Personnel Files for Raul Rosales (AE171216-
 8
        171233) (CONFIDENTIAL).
 9
     • Exhibit No. 387 – Select pages from the Personnel Files for Oscar Rosas Vasquez
10
11      (AE171562-171563) (CONFIDENTIAL).

12   • Exhibit No. 388 – Select pages from the Personnel Files for Victor Ruiz (AE173596-
13      173598, AE173600-173603) (CONFIDENTIAL).
14
     • Exhibit No. 389 – Select pages from the Personnel Files for Jose Stevens (AE173605-
15
        173607,       AE173609-173619,         AE173621-173623,          AE173625-1726)
16
        (CONFIDENTIAL).
17
18   • Exhibit No. 390 – Select pages from the Personnel Files for Marc Taylor (AE173628-
19      173630) (CONFIDENTIAL).
20
     • Exhibit No. 391 – Select pages from the Personnel Files for Luis Daniel Toledo
21
        (AE173635) (CONFIDENTIAL).
22
23   • Exhibit No. 392 – Select pages from the Personnel Files for Enrique Valencia
24      (AE171607-171609, AE171611-171613) (CONFIDENTIAL).
25
     • Exhibit No. 393 – Select pages from the Personnel Files for Joel Valladolid
26
        (AE173637-173641, AE173643-173650) (CONFIDENTIAL).
27
28   • Exhibit No. 394 – Select Timesheets and Piece Rate Tickets for Nicholas Gunderson.

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                 Page 64
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 65 of 121




 1   • Exhibit No. 395 – Select pages from the Personnel Files for Michael Youngling
 2      (AE173654-173660, AE173662-173663, AE173665) (CONFIDENTIAL).
 3
     • Exhibit No. 396– Select page from the Personnel Files for Jose Julian Perez Hernandez
 4
        (AE173924).
 5
 6   • Exhibit No. 397 – DOL produced employee statement for witness Carlos Duarte
 7      (DOL000133).
 8
     • Exhibit No. 398 – DOL interview summary for witness Jose Antonio Garcia
 9
        (DOL000138-139).
10
11   • Exhibit No. 399 – DOL interview summary for witness Andres Lopez (DOL000145).

12   • Exhibit No. 400 – DOL interview summary for witness Jafet Gutierrez Miranda
13      (DOL000146-147).
14
     • Exhibit No. 401 – DOL interview summary for witness Javier Gutierrez Miranda
15
        (DOL000148-149).
16
17   • Exhibit No. 402 – DOL interview summary for witness Jose Orozco (DOL000155-
18      156).
19
     • Exhibit No. 403– DOL interview summary for witness Guillermo Perez
20
        (DOL000157).
21
22   • Exhibit No. 404 – DOL interview summary for witness Jose Julian Perez

23      (DOL000158-159).
24
     • Exhibit No. 405– DOL interview summary for witness Oscar Rosas Vasquez
25
        (DOL000164-165).
26
27   • Exhibit No. 406 – DOL interview summary for witness Raul Rosales (DOL022236-

28      22237).

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                  Page 65
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 66 of 121




 1   • Exhibit No. 407 – DOL interview summary for witness Enrique Valencia
 2      (DOL022238-22239).
 3
     • Exhibit No. 408 – Select Timesheets and Piece Rate Tickets for Do Nguyen.
 4
 5   • Exhibit No. 409 – Payroll Records for Do Nguyen.

 6   • Exhibit No. 410 – Any additional documents produced by the DOL pursuant to the
 7      Court’s order(s) after the date of this disclosure.
 8
     • Exhibit No. 411 – Any deposition transcript to which Defendants do not object.
 9
10   • Exhibit No. 412 – Any deposition exhibits to which Defendants do not object.
11
     • Exhibit No. 413 – Any exhibits necessary for Defendants’ rebuttal of Plaintiff’s
12
        evidence.
13
14   • Exhibit No. 414 – Any exhibits listed by Plaintiff to which Defendants do not object.

15   • Exhibit No. 415– Any demonstrative or illustrative exhibits and documents that aid in
16
        explaining the data or items in case.
17
            The following exhibits are admissible in evidence and may be marked in evidence
18
     by the Courtroom Deputy:
19
            Plaintiff(s) Exhibits: 3, 4, 5, 7, 8, 11, 12, 15, 16, 17, 19, 20, 22, 23, 24, 27, 28, 29,
20
     32, 33, 35, 36, 37, 38, 41, 42, 43, 46, 50, 51, 52, 55, 56, 57, 60, 61, 62, 66, 67, 68, 69,
21
     72, 73, 74, 77, 78, 81, 82, 83, 86, 87, 88, 91, 92, 93, 96, 97, 99, 100, 101, 104, 105, 108,
22
     110, 111, 113, 114, 116, 117, 119, 120, 122, 123, 125, 128, 129, 132, 133, 134, 137,
23
     138, 139, 142, 143, 149, 150, 151, 153, 154, 155, 158, 159, 160, 163, 164, 166, 167,
24
     168, 169, 170, 171, 172, 173, and 175.
25
            Defendants Exhibits: 201-280, 282-284, 286, 290-293, 299-330, 332-350, 358,
26
     394, 408-409.
27
            As to the following exhibits, the party against whom the exhibit is to be offered
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                           Page 66
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 67 of 121




 1   objects to the admission of the exhibit and offers the objection stated below:
 2   Plaintiff’s Exhibits:
 3   • Exhibit 1 - March-April 2013 Time & Payroll Records Showing Overtime
 4      Violations on Their Face
 5
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
 6
        of the exhibit are illegible, one or more pages of the exhibit relate to 18 employees
 7
        for whom Plaintiff is not seeking relief, one or more pages of the exhibit relate to
 8
        time periods outside the applicable statute of limitations, one or more pages of the
 9
        exhibit contain an internal report that does not reflect finalized payroll, and the title
10
        and content of the exhibit is misleading and assumes facts not in evidence. Lack of
11
        foundation because the author has not been identified and has not provided proper
12
        foundation.
13
        Plaintiff’s Response:
14
        Statutory period is to be determined at trial. Even if outside this period, records show
15
        knowledge of violations which go to willfulness. Internal report is part of payroll
16
        process and is used by Austin to adjust wages in some instances. Austin prepared and
17
        maintained these records; foundation will be established through testimony of
18
        employees and Austin’s payroll witnesses.
19
20
     • Exhibit 2 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
21
        etc.) for piece worker Andres Lopez
22
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
23
        of the exhibit contain an internal report that does not reflect finalized payroll, and
24
        one or more pages of the exhibit do not concern the employee identified as the
25
        subject of the exhibit. Lack of foundation because the author has not been identified
26
        and has not provided proper foundation.
27
        Plaintiff’s Response:
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                         Page 67
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 68 of 121




 1      Internal report is part of payroll process and is used by Austin to adjust wages in
 2      some instances. Austin prepared and maintained these records; foundation will be
 3      established through testimony of employees and Austin’s payroll witnesses.
 4
 5   • Exhibit 6 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
 6      etc.) for piece worker Brandon L. Henderson
 7
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
 8
        of the exhibit relate to time periods outside the applicable statute of limitations
 9
        (including as early as February 2013), and one or more pages of the exhibit contain
10
        an internal report that does not reflect finalized payroll. Lack of foundation because
11
        the author of one or more pages has not been identified and therefore cannot establish
12
        foundation.
13
        Plaintiff’s Response:
14
        Statutory period is to be determined at trial. Even if outside this period, records show
15
        knowledge of violations which go to willfulness. Internal report is part of payroll
16
        process and is used by Austin to adjust wages in some instances. Austin prepared and
17
        maintained these records; foundation will be established through testimony of
18
        employees and Austin’s payroll witnesses.
19
20
     • Exhibit 9 - Safety Meeting Attendance Records for Brandon L. Henderson
21
        Defendants’ Objections: Lack of foundation because the author of one or more pages
22
        has not been identified and therefore cannot establish foundation.
23
        Plaintiff’s Response:
24
        Document was prepared and maintained by Austin. There is no indication it is not
25
        authentic. Foundation will be established at trial through testimony of employee(s)
26
        and Austin witnesses.
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 68
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 69 of 121




 1   • Exhibit 10 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
 2      etc.) for piece worker Carlos E. Duarte
 3
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
 4
        of the exhibit contain an internal report that does not reflect finalized payroll. Lack of
 5
        foundation because the author of one or more pages has not been identified and
 6
        therefore cannot establish foundation.
 7
        Plaintiff’s Response:
 8
        Internal report is part of payroll process and is used by Austin to adjust wages in
 9
        some instances. Austin prepared and maintained these records; foundation will be
10
        established through testimony of employees and Austin’s payroll witnesses.
11
12
     • Exhibit 13 - Safety Meeting Attendance Records for Carlos E. Duarte
13
        Defendants’ Objections: Lack of foundation because the author has not been
14
        identified and therefore cannot establish foundation.
15
        Plaintiff’s Response:
16
        Document was prepared and maintained by Austin. There is no indication it is not
17
        authentic. Foundation will be established at trial through testimony of employee(s)
18
        and Austin witnesses.
19
20
     • Exhibit 14 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
21
        etc.) for piece worker Christopher Almeraz
22
23      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
24      of the exhibit contain an internal report that does not reflect finalized payroll. Lack of
25      foundation because the author of one or more pages has not been identified and
26      therefore cannot establish foundation.
27      Plaintiff’s Response:
28      Internal report is part of payroll process and is used by Austin to adjust wages in

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 69
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 70 of 121




 1      some instances. Austin prepared and maintained these records; foundation will be
 2      established through testimony of employees and Austin’s payroll witnesses.
 3
 4   • Exhibit 18 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
 5      etc.) for piece worker Efrain Fimbres
 6
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
 7
        of the exhibit relate to time periods outside the applicable statute of limitations, and
 8
        contain an internal report that does not reflect finalized payroll. Lack of foundation
 9
        because the author of one or more pages has not been identified and therefore cannot
10
        establish foundation.
11
        Plaintiff’s Response:
12
        Statutory period is to be determined at trial. Even if outside this period, records show
13
        knowledge of violations which go to willfulness. Internal report is part of payroll
14
        process and is used by Austin to adjust wages in some instances. Austin prepared and
15
        maintained these records; foundation will be established through testimony of
16
        employees and Austin’s payroll witnesses.
17
18
     • Exhibit 21 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
19
        etc.) for piece worker Enrique Valencia
20
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
21
        of the exhibit relate to time periods outside the applicable statute of limitations, and
22
        contain an internal report that does not reflect finalized payroll. Lack of foundation
23
        because the author of one or more pages has not been identified and therefore cannot
24
        establish foundation. NOTE: Some pages don’t have bates branding/branding is
25
        cutoff.
26
        Plaintiff’s Response:
27
        Statutory period is to be determined at trial. Even if outside this period, records show
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 70
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 71 of 121




 1      knowledge of violations which go to willfulness. Internal report is part of payroll
 2      process and is used by Austin to adjust wages in some instances. Austin prepared and
 3      maintained these records; foundation will be established through testimony of
 4      employees and Austin’s payroll witnesses.
 5
 6   • Exhibit 25 - Safety Meeting Attendance Records for Enrique Valencia
 7
        Defendants’ Objections: Lack of foundation because the author has not been
 8
        identified and therefore cannot establish foundation.
 9
        Plaintiff’s Response:
10
        Document was prepared and maintained by Austin. There is no indication it is not
11
        authentic. Foundation will be established at trial through testimony of employee(s)
12
        and Austin witnesses.
13
14
     • Exhibit 26 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
15
        etc.) for piece worker Eric Hernandez
16
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
17
        of the exhibit relate to time periods outside the applicable statute of limitations, and
18
        contain an internal report that does not reflect finalized payroll. Lack of foundation
19
        because the author of one or more pages has not been identified and therefore cannot
20
        establish foundation.
21
        Plaintiff’s Response:
22
        Statutory period is to be determined at trial. Even if outside this period, records show
23
        knowledge of violations which go to willfulness. Internal report is part of payroll
24
        process and is used by Austin to adjust wages in some instances. Austin prepared and
25
        maintained these records; foundation will be established through testimony of
26
        employees and Austin’s payroll witnesses.
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 71
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 72 of 121




 1   • Exhibit 30 - Safety Meeting Attendance Records for Eric Hernandez
 2
        Defendants’ Objections: Lack of foundation because the author has not been
 3
        identified and therefore cannot establish foundation.
 4
        Plaintiff’s Response:
 5
        Document was prepared and maintained by Austin. There is no indication it is not
 6
        authentic. Foundation will be established at trial through testimony of employee(s)
 7
        and Austin witnesses.
 8
 9
     • Exhibit 31 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
10
        etc.) for piece worker Felix Ortega-Contreras
11
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
12
        of the exhibit relate to time periods outside the applicable statute of limitations, and
13
        contain an internal report that does not reflect finalized payroll. Lack of foundation
14
        because the author of one or more pages has not been identified and therefore cannot
15
        establish foundation.
16
        Plaintiff’s Response:
17
        Statutory period is to be determined at trial. Even if outside this period, records show
18
        knowledge of violations which go to willfulness. Internal report is part of payroll
19
        process and is used by Austin to adjust wages in some instances. Austin prepared and
20
        maintained these records; foundation will be established through testimony of
21
        employees and Austin’s payroll witnesses.
22
23
     • Exhibit 34 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
24
        etc.) for piece worker Gonzalo Rivera Garcia
25
26      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
27      of the exhibit relate to time periods outside the applicable statute of limitations, and
28      contain an internal report that does not reflect finalized payroll. Lack of foundation

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 72
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 73 of 121




 1      because the author of one or more pages has not been identified and therefore cannot
 2      establish foundation.
 3      Plaintiff’s Response:
 4      Statutory period is to be determined at trial. Even if outside this period, records show
 5      knowledge of violations which go to willfulness. Internal report is part of payroll
 6      process and is used by Austin to adjust wages in some instances. Austin prepared and
 7      maintained these records; foundation will be established through testimony of
 8      employees and Austin’s payroll witnesses.
 9
10   • Exhibit 38 - 42 Hour MOU for Gonzalo Rivera Garcia Dated October 9, 2014
11
        Defendants’ Objections: Exhibit 38 is a duplicate of Exhibit 37.
12
        Plaintiff’s Response:
13
        Document was produced at different times with different bates labels.
14
15
     • Exhibit 39 - Safety Meeting Attendance Records for Gonzalo Rivera Garcia
16
        Defendants’ Objections: Lack of foundation because the author of one or more pages
17
        has not been identified and therefore cannot establish foundation.
18
        Plaintiff’s Response:
19
        Document was prepared and maintained by Austin. There is no indication it is not
20
        authentic. Foundation will be established at trial through testimony of employee(s)
21
        and Austin witnesses.
22
23
     • Exhibit 40 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
24
        etc.) for piece worker Guillermo Perez
25
26      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
27      of the exhibit relate to time periods outside the applicable statute of limitations, and
28      contain an internal report that does not reflect finalized payroll. Lack of foundation

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 73
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 74 of 121




 1      because the author of one or more pages has not been identified and therefore cannot
 2      establish foundation. NOTE: Some pages don’t have bates branding/branding is
 3      cutoff.
 4      Plaintiff’s Response:
 5      Statutory period is to be determined at trial. Even if outside this period, records show
 6      knowledge of violations which go to willfulness. Internal report is part of payroll
 7      process and is used by Austin to adjust wages in some instances. Austin prepared and
 8      maintained these records; foundation will be established through testimony of
 9      employees and Austin’s payroll witnesses.
10
11   • Exhibit 44 - Safety Meeting Attendance Records for Guillermo Perez
12
        Defendants’ Objections: Lack of foundation because the author of one or more pages
13
        has not been identified and therefore cannot establish foundation.
14
        Plaintiff’s Response:
15
        Document was prepared and maintained by Austin. There is no indication it is not
16
        authentic. Foundation will be established at trial through testimony of employee(s)
17
        and Austin witnesses.
18
19
     • Exhibit 45 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
20
        etc.) for piece worker Hector E. Coronado
21
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
22
        of the exhibit relate to time periods outside the applicable statute of limitations,
23
        contain an internal report that does not reflect finalized payroll, and do not concern
24
        the employee identified as the subject of the exhibit (i.e. Hector N. Coronado, Hector
25
        R. Coronado, Lorenia Coronado, and Oscar Coronado). Lack of foundation because
26
        the author of one or more pages has not been identified and therefore cannot establish
27
        foundation.
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                         Page 74
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 75 of 121




 1      Plaintiff’s Response:
 2      Statutory period is to be determined at trial. Even if outside this period, records show
 3      knowledge of violations which go to willfulness. Internal report is part of payroll
 4      process and is used by Austin to adjust wages in some instances. Austin prepared and
 5      maintained these records; foundation will be established through testimony of
 6      employees and Austin’s payroll witnesses.
 7
 8   • Exhibit 47 - Employment Records for Hector Coronado Produced by
 9      Defendants November 9, 2018
10
        Defendants’ Objections: FRE 401/402, 403. Defendants object as all pages of the
11
        exhibit do not concern the employee identified as the subject of the exhibit (i.e.
12
        Hector N. Coronado, rather than Hector E. Coronado).
13
        Plaintiff’s Response:
14
        Any document concerning Hector N. Coronado has been removed. The remaining
15
        pages concern to Hector E. Coronado.
16
17
     • Exhibit 48 - 42 Hour MOU for Hector Coronado Dated July 8, 2013
18
        Defendants’ Objections: FRE 401/402, 403. Defendants object as all pages of the
19
        exhibit do not concern the employee identified as the subject of the exhibit (i.e.
20
        Hector N. Coronado, rather than Hector E. Coronado).
21
        Plaintiff’s Response:
22
        Will be replaced with 42 Hour MOU for Hector E. Coronado.
23
24
     • Exhibit 49 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
25
        etc.) for piece worker Israel Morales
26
27      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
28      of the exhibit contain an internal report that does not reflect finalized payroll. Lack of

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 75
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 76 of 121




 1      foundation because the author of one or more pages has not been identified and
 2      therefore cannot establish foundation.
 3      Plaintiff’s Response:
 4      Internal report is part of payroll process and is used by Austin to adjust wages in
 5      some instances. Austin prepared and maintained these records; foundation will be
 6      established through testimony of employees and Austin’s payroll witnesses.
 7
 8   • Exhibit 53 - Safety Meeting Attendance Records for Israel Morales
 9
        Defendants’ Objections: Lack of foundation because the author of one or more pages
10
        has not been identified and therefore cannot establish foundation.
11
        Plaintiff’s Response:
12
        Document was prepared and maintained by Austin. There is no indication it is not
13
        authentic. Foundation will be established at trial through testimony of employee(s)
14
        and Austin witnesses.
15
16
     • Exhibit 54 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
17
        etc.) for piece worker Jafet Gutierrez Miranda
18
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
19
        of the exhibit relate to time periods outside the applicable statute of limitations
20
        (including as early as January 2013), and contain an internal report that does not
21
        reflect finalized payroll. Lack of foundation because the author of one or more pages
22
        has not been identified and therefore cannot establish foundation.
23
        Plaintiff’s Response:
24
        Statutory period is to be determined at trial. Even if outside this period, records show
25
        knowledge of violations which go to willfulness. Internal report is part of payroll
26
        process and is used by Austin to adjust wages in some instances. Austin prepared and
27
        maintained these records; foundation will be established through testimony of
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 76
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 77 of 121




 1      employees and Austin’s payroll witnesses.
 2
 3   • Exhibit 58 - Safety Meeting Attendance Records for Jafet Gutierrez Miranda
 4
        Defendants’ Objections: Lack of foundation because the author of one or more pages
 5
        has not been identified and therefore cannot establish foundation.
 6
        Plaintiff’s Response:
 7
        Document was prepared and maintained by Austin. There is no indication it is not
 8
        authentic. Foundation will be established at trial through testimony of employee(s)
 9
        and Austin witnesses.
10
11
     • Exhibit 59 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
12
        etc.) for piece worker Javier Gutierrez Miranda
13
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
14
        of the exhibit relate to time periods outside the applicable statute of limitations
15
        (including as early as January 2013), one or more pages of the exhibit do not concern
16
        the employee identified as the subject of the exhibit (i.e. Javier Montano, not Javier
17
        Miranda) and contain an internal report that does not reflect finalized payroll. Lack
18
        of foundation because the author of one or more pages has not been identified and
19
        therefore cannot establish foundation.
20
        Plaintiff’s Response:
21
        Statutory period is to be determined at trial. Even if outside this period, records show
22
        knowledge of violations which go to willfulness. Internal report is part of payroll
23
        process and is used by Austin to adjust wages in some instances. Austin prepared and
24
        maintained these records; foundation will be established through testimony of
25
        employees and Austin’s payroll witnesses.
26
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 77
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 78 of 121




 1   • Exhibit 63 - 42 Hour MOU for Javier Gutierrez Miranda Dated October 3, 2014
 2
        Defendants’ Objections: Exhibit 63 is a duplicate of Exhibit 62.
 3
        Plaintiff’s Response:
 4
        Document was produced at different times with different bates labels.
 5
 6
     • Exhibit 64 - Safety Meeting Attendance Records for Javier Gutierrez Miranda
 7
        Defendants’ Objections: Lack of foundation because the author of one or more pages
 8
        has not been identified and therefore cannot establish foundation.
 9
        Plaintiff’s Response:
10
        Document was prepared and maintained by Austin. There is no indication it is not
11
        authentic. Foundation will be established at trial through testimony of employee(s)
12
        and Austin witnesses.
13
14
     • Exhibit 65 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
15
        etc.) for piece worker Javier Montano
16
17      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
18      of the exhibit relate to time periods outside the applicable statute of limitations
19      (including as early as January 2013), and contain an internal report that does not
20      reflect finalized payroll. Lack of foundation because the author of one or more pages
21      has not been identified and therefore cannot establish foundation.
22      Plaintiff’s Response:
23      Statutory period is to be determined at trial. Even if outside this period, records show
24      knowledge of violations which go to willfulness. Internal report is part of payroll
25      process and is used by Austin to adjust wages in some instances. Austin prepared and
26      maintained these records; foundation will be established through testimony of
27      employees and Austin’s payroll witnesses.
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 78
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 79 of 121




 1   • Exhibit 70 - Safety Meeting Attendance Records for Javier Montano
 2
        Defendants’ Objections: Lack of foundation because the author of one or more pages
 3
        has not been identified and therefore cannot establish foundation.
 4
        Plaintiff’s Response:
 5
        Document was prepared and maintained by Austin. There is no indication it is not
 6
        authentic. Foundation will be established at trial through testimony of employee(s)
 7
        and Austin witnesses.
 8
 9
     • Exhibit 71 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
10
        etc.) for piece worker Jesus Roberto Duran
11
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
12
        of the exhibit relate to time periods outside the applicable statute of limitations, and
13
        contain an internal report that does not reflect finalized payroll. Lack of foundation
14
        because the author of one or more pages has not been identified and therefore cannot
15
        establish foundation.
16
        Plaintiff’s Response:
17
        Statutory period is to be determined at trial. Even if outside this period, records show
18
        knowledge of violations which go to willfulness. Internal report is part of payroll
19
        process and is used by Austin to adjust wages in some instances. Austin prepared and
20
        maintained these records; foundation will be established through testimony of
21
        employees and Austin’s payroll witnesses.
22
23
     • Exhibit 75 - Safety Meeting Attendance Records for Jesus Roberto Duran
24
25      Defendants’ Objections: Lack of foundation because the author of one or more pages
26      has not been identified and therefore cannot establish foundation.
27      Plaintiff’s Response:
28      Document was prepared and maintained by Austin. There is no indication it is not

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 79
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 80 of 121




 1      authentic. Foundation will be established at trial through testimony of employee(s)
 2      and Austin witnesses.
 3
 4   • Exhibit 76 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
 5      etc.) for piece worker Joel Valladolid
 6
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
 7
        of the exhibit contain an internal report that does not reflect finalized payroll. Lack of
 8
        foundation because the author of one or more pages has not been identified and
 9
        therefore cannot establish foundation.
10
        Plaintiff’s Response:
11
        Internal report is part of payroll process and is used by Austin to adjust wages in
12
        some instances. Austin prepared and maintained these records; foundation will be
13
        established through testimony of employees and Austin’s payroll witnesses.
14
15
     • Exhibit 79 - Safety Meeting Attendance Records for Joel Valladolid
16
        Defendants’ Objections: Lack of foundation because the author of one or more pages
17
        has not been identified and therefore cannot establish foundation
18
        Plaintiff’s Response:
19
        Document was prepared and maintained by Austin. There is no indication it is not
20
        authentic. Foundation will be established at trial through testimony of employee(s)
21
        and Austin witnesses.
22
23
     • Exhibit 80 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
24
        etc.) for piece worker Jose Antonio Garcia
25
26      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
27      of the exhibit relate to time periods outside the applicable statute of limitations, and
28      contain an internal report that does not reflect finalized payroll. Lack of foundation

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 80
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 81 of 121




 1      because the author of one or more pages has not been identified and therefore cannot
 2      establish foundation.
 3      Plaintiff’s Response:
 4      Statutory period is to be determined at trial. Even if outside this period, records show
 5      knowledge of violations which go to willfulness. Internal report is part of payroll
 6      process and is used by Austin to adjust wages in some instances. Austin prepared and
 7      maintained these records; foundation will be established through testimony of
 8      employees and Austin’s payroll witnesses.
 9
10   • Exhibit 84 - Safety Meeting Attendance Records for Jose Antonio Garcia
11
        Defendants’ Objections: Lack of foundation because the author of one or more pages
12
        has not been identified and therefore cannot establish foundation
13
        Plaintiff’s Response:
14
        Document was prepared and maintained by Austin. There is no indication it is not
15
        authentic. Foundation will be established at trial through testimony of employee(s)
16
        and Austin witnesses.
17
18
     • Exhibit 85 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
19
        etc.) for piece worker Jose Orozco
20
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
21
        of the exhibit relate to time periods outside the applicable statute of limitations, and
22
        contain an internal report that does not reflect finalized payroll. Lack of foundation
23
        because the author of one or more pages has not been identified and therefore cannot
24
        establish foundation. NOTE: Some pages don’t have bates branding/branding is
25
        cutoff.
26
        Plaintiff’s Response:
27
        Statutory period is to be determined at trial. Even if outside this period, records show
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 81
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 82 of 121




 1      knowledge of violations which go to willfulness. Internal report is part of payroll
 2      process and is used by Austin to adjust wages in some instances. Austin prepared and
 3      maintained these records; foundation will be established through testimony of
 4      employees and Austin’s payroll witnesses.
 5
 6   • Exhibit 89 - Safety Meeting Attendance Records for Jose Orozco
 7
        Defendants’ Objections: Lack of foundation because the author of one or more pages
 8
        has not been identified and therefore cannot establish foundation
 9
        Plaintiff’s Response:
10
        Document was prepared and maintained by Austin. There is no indication it is not
11
        authentic. Foundation will be established at trial through testimony of employee(s)
12
        and Austin witnesses.
13
14
     • Exhibit 90 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
15
        etc.) for piece worker Jose Stevens
16
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
17
        of the exhibit relate to time periods outside the applicable statute of limitations
18
        (including as early as January 2013), and one or more pages of the exhibit are
19
        illegible. Lack of foundation because the author of one or more pages has not been
20
        identified and therefore cannot establish foundation.
21
        Plaintiff’s Response:
22
        Statutory period is to be determined at trial. Even if outside this period, records show
23
        knowledge of violations which go to willfulness. Internal report is part of payroll
24
        process and is used by Austin to adjust wages in some instances. Austin prepared and
25
        maintained these records; foundation will be established through testimony of
26
        employees and Austin’s payroll witnesses.
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 82
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 83 of 121




 1   • Exhibit 94 - Safety Meeting Attendance Records for Jose Stevens
 2
        Defendants’ Objections: Lack of foundation because the author of one or more pages
 3
        has not been identified and therefore cannot establish foundation
 4
        Plaintiff’s Response:
 5
        Document was prepared and maintained by Austin. There is no indication it is not
 6
        authentic. Foundation will be established at trial through testimony of employee(s)
 7
        and Austin witnesses.
 8
 9
     • Exhibit 95 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
10
        etc.) for piece worker Juana Colmenares
11
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
12
        of the exhibit contain an internal report that does not reflect finalized payroll. Lack of
13
        foundation because the author of one or more pages has not been identified and
14
        therefore cannot establish foundation.
15
        Plaintiff’s Response:
16
        Internal report is part of payroll process and is used by Austin to adjust wages in
17
        some instances. Austin prepared and maintained these records; foundation will be
18
        established through testimony of employees and Austin’s payroll witnesses.
19
20
     • Exhibit 98 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
21
        etc.) for piece worker Julian Perez
22
23      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
24      of the exhibit relate to time periods outside the applicable statute of limitations, and
25      contain an internal report that does not reflect finalized payroll. Lack of foundation
26      because the author of one or more pages has not been identified and therefore cannot
27      establish foundation.
28      Plaintiff’s Response:

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 83
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 84 of 121




 1      Statutory period is to be determined at trial. Even if outside this period, records show
 2      knowledge of violations which go to willfulness. Internal report is part of payroll
 3      process and is used by Austin to adjust wages in some instances. Austin prepared and
 4      maintained these records; foundation will be established through testimony of
 5      employees and Austin’s payroll witnesses.
 6
 7   • Exhibit 102 - Safety Meeting Attendance Records for Julian Perez
 8
        Defendants’ Objections: Lack of foundation because the author of one or more pages
 9
        has not been identified and therefore cannot establish foundation.
10
        Plaintiff’s Response:
11
        Document was prepared and maintained by Austin. There is no indication it is not
12
        authentic. Foundation will be established at trial through testimony of employee(s)
13
        and Austin witnesses.
14
15
     • Exhibit 103 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
16
        etc.) for piece worker KC Marshall
17
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
18
        of the exhibit contain an internal report that does not reflect finalized payroll.
19
        Plaintiff’s Response:
20
        Internal report is part of payroll process and is used by Austin to adjust wages in
21
        some instances. Austin prepared and maintained these records; foundation will be
22
        established through testimony of employees and Austin’s payroll witnesses.
23
24
     • Exhibit 106 - Safety Meeting Attendance Records for KC Marshall
25
26      Defendants’ Objections: Lack of foundation because the author of one or more pages
27      has not been identified and therefore cannot establish foundation.
28      Plaintiff’s Response:

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                           Page 84
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 85 of 121




 1      Document was prepared and maintained by Austin. There is no indication it is not
 2      authentic. Foundation will be established at trial through testimony of employee(s)
 3      and Austin witnesses.
 4
 5   • Exhibit 107 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
 6      etc.) for piece worker Luis Wofford
 7
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
 8
        of the exhibit relate to time periods outside the applicable statute of limitations, and
 9
        contain an internal report that does not reflect finalized payroll.
10
        Plaintiff’s Response:
11
        Statutory period is to be determined at trial. Even if outside this period, records show
12
        knowledge of violations which go to willfulness. Internal report is part of payroll
13
        process and is used by Austin to adjust wages in some instances.
14
15
     • Exhibit 109 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
16
        etc.) for piece worker Marc Taylor
17
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
18
        of the exhibit relate to time periods outside the applicable statute of limitations, and
19
        contain an internal report that does not reflect finalized payroll.
20
        Plaintiff’s Response:
21
        Statutory period is to be determined at trial. Even if outside this period, records show
22
        knowledge of violations which go to willfulness. Internal report is part of payroll
23
        process and is used by Austin to adjust wages in some instances.
24
25
     • Exhibit 112 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
26
        etc.) for piece worker Martin Mendez
27
28      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 85
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 86 of 121




 1      of the exhibit contain an internal report that does not reflect finalized payroll.
 2      Plaintiff’s Response:
 3      Internal report is part of payroll process and is used by Austin to adjust wages in
 4      some instances.
 5
 6   • Exhibit 115 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
 7      etc.) for piece worker Michael Norton
 8
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
 9
        of the exhibit relate to time periods outside the applicable statute of limitations
10
        (including as early as January 2013), and contain an internal report that does not
11
        reflect finalized payroll.
12
        Plaintiff’s Response:
13
        Statutory period is to be determined at trial. Even if outside this period, records show
14
        knowledge of violations which go to willfulness. Internal report is part of payroll
15
        process and is used by Austin to adjust wages in some instances.
16
17
     • Exhibit 118 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
18
        etc.) for piece worker Michael Youngling
19
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
20
        of the exhibit contain an internal report that does not reflect finalized payroll.
21
        Plaintiff’s Response:
22
        Internal report is part of payroll process and is used by Austin to adjust wages in
23
        some instances.
24
25
     • Exhibit 121 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
26
        etc.) for piece worker Oscar Coronado
27
28      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                           Page 86
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 87 of 121




 1      of the exhibit relate to time periods outside the applicable statute of limitations
 2      (including as early as February 2013), contain an internal report that does not reflect
 3      finalized payroll, and relate to employees other than for whom Plaintiff seeks relief.
 4      Plaintiff’s Response:
 5      Statutory period is to be determined at trial. Even if outside this period, records show
 6      knowledge of violations which go to willfulness. Internal report is part of payroll
 7      process and is used by Austin to adjust wages in some instances.
 8
 9   • Exhibit 124 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
10      etc.) for piece worker Oscar Falcon
11
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
12
        of the exhibit relate to time periods outside the applicable statute of limitations and
13
        contain an internal report that does not reflect finalized payroll.
14
        Plaintiff’s Response:
15
        Statutory period is to be determined at trial. Even if outside this period, records show
16
        knowledge of violations which go to willfulness. Internal report is part of payroll
17
        process and is used by Austin to adjust wages in some instances.
18
19
     • Exhibit 126 - Safety Meeting Attendance Records for Oscar Falcon
20
        Defendants’ Objections: Lack of foundation because the author of one or more pages
21
        has not been identified and therefore cannot establish foundation.
22
        Plaintiff’s Response:
23
        Document was prepared and maintained by Austin. There is no indication it is not
24
        authentic. Foundation will be established at trial through testimony of employee(s)
25
        and Austin witnesses.
26
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 87
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 88 of 121




 1   • Exhibit 127 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
 2      etc.) for piece worker Paul McNulty
 3
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
 4
        of the exhibit contain an internal report that does not reflect finalized payroll.
 5
        Plaintiff’s Response:
 6
        Internal report is part of payroll process and is used by Austin to adjust wages in
 7
        some instances.
 8
 9
     • Exhibit 130 - Safety Meeting Attendance Records for Paul McNulty
10
        Defendants’ Objections: Lack of foundation because the author of one or more pages
11
        has not been identified and therefore cannot establish foundation.
12
        Plaintiff’s Response:
13
        Document was prepared and maintained by Austin. There is no indication it is not
14
        authentic. Foundation will be established at trial through testimony of employee(s)
15
        and Austin witnesses.
16
17
     • Exhibit 131 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
18
        etc.) for piece worker Raul Rosales
19
20      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
21      of the exhibit contain an internal report that does not reflect finalized payroll.
22      Plaintiff’s Response:
23      Internal report is part of payroll process and is used by Austin to adjust wages in
24      some instances.
25
26   • Exhibit 135 - Safety Meeting Attendance Records for Raul Rosales
27
        Defendants’ Objections: Lack of foundation because the author of one or more pages
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                           Page 88
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 89 of 121




 1      has not been identified and therefore cannot establish foundation.
 2      Plaintiff’s Response:
 3      Document was prepared and maintained by Austin. There is no indication it is not
 4      authentic. Foundation will be established at trial through testimony of employee(s)
 5      and Austin witnesses.
 6
 7   • Exhibit 136 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
 8      etc.) for piece worker Reuben Rascon
 9
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
10
        of the exhibit relate to time periods outside the applicable statute of limitations and
11
        contain an internal report that does not reflect finalized payroll.
12
        Plaintiff’s Response:
13
        Statutory period is to be determined at trial. Even if outside this period, records show
14
        knowledge of violations which go to willfulness. Internal report is part of payroll
15
        process and is used by Austin to adjust wages in some instances.
16
17
     • Exhibit 140 - Safety Meeting Attendance Records for Reuben Rascon
18
        Defendants’ Objections: Lack of foundation because the author of one or more pages
19
        has not been identified and therefore cannot establish foundation.
20
        Plaintiff’s Response:
21
        Document was prepared and maintained by Austin. There is no indication it is not
22
        authentic. Foundation will be established at trial through testimony of employee(s)
23
        and Austin witnesses.
24
25
     • Exhibit 141 - Employment Records Packet (Piece Tickets, Time Cards, Payroll,
26
        etc.) for piece worker Victor Correa
27
28      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 89
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 90 of 121




 1      of the exhibit relate to time periods outside the applicable statute of limitations, and
 2      contain an internal report that does not reflect finalized payroll.
 3      Plaintiff’s Response:
 4      Statutory period is to be determined at trial. Even if outside this period, records show
 5      knowledge of violations which go to willfulness. Internal report is part of payroll
 6      process and is used by Austin to adjust wages in some instances.
 7
 8   • Exhibit 144 - Discrepancies Packet (Piece Tickets, Time Cards, Payroll)
 9
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
10
        of the exhibit relate to time periods outside the applicable statute of limitations, one
11
        or more pages contain an internal report that does not reflect finalized payroll, and
12
        one or more pages are illegible. NOTE: Some pages don’t have bates
13
        branding/branding is cutoff.
14
        Plaintiff’s Response:
15
        Statutory period is to be determined at trial. Even if outside this period, records show
16
        knowledge of violations which go to willfulness. Internal report is part of payroll
17
        process and is used by Austin to adjust wages in some instances.
18
19
     • Exhibit 145 - Defendants’ Third Supplemental Response to Plaintiff’s First Set
20
        of Requests for Production
21
        Defendants’ Objections: FRE 401/402, 403. Defendants object on the basis of
22
        relevance, and on the basis that such exhibit would be misleading, would waste time,
23
        and would needlessly present cumulative evidence.
24
        Plaintiff’s Response:
25
        Defendants’ discovery response relating to their employees’ work hours, pay, and
26
        other conditions of employment is directly relevant to the claims in this case and its
27
        probative value is not outweighed by any of the dangers outlined in FRE 403.
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                        Page 90
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 91 of 121




 1   • Exhibit 146 - Defendants’ Seventh Supplemental Disclosure Statement
 2
        Defendants’ Objections: FRE 401/402, 403. Defendants object on the basis of
 3
        relevance, and on the basis that such exhibit would be misleading, would waste time,
 4
        and would needlessly present cumulative evidence.
 5
        Plaintiff’s Response:
 6
        Defendants’ disclosure statement relating to their employees’ work hours, pay, and
 7
        other conditions of employment is directly relevant to the claims in this case and its
 8
        probative value is not outweighed by any of the dangers outlined in FRE 403.
 9
10
     • Exhibit 147 - Defendants’ Supplemental Rule 26(a)(3) Pretrial Disclosure
11
        Statement
12
        Defendants’ Objections: FRE 401/402, 403. Defendants object on the basis of
13
        relevance, and on the basis that such exhibit would be misleading, would waste time,
14
        and would needlessly present cumulative evidence.
15
        Plaintiff’s Response:
16
        Defendants’ disclosure statement relating to their employees’ work hours, pay, and
17
        other conditions of employment is directly relevant to the claims in this case and its
18
        probative value is not outweighed by any of the dangers outlined in FRE 403.
19
20
     • Exhibit 148 - Defendants’ Answer to Amended Complaint
21
22      Defendants’ Objections: FRE 401/402, 403. Defendants object on the basis that this
23      exhibit is not the answer to the operative complaint.
24      Plaintiff’s Response:
25      Defendants’ Answer to the Secretary’s Amended Complaint has been substituted by
26      Defendants’ Amended Answer.
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                      Page 91
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 92 of 121




 1   • Exhibit 152 - Employee List Provided by Defendants in 2017
 2
        Defendants’ Objections: FRE 401/402, 403. Defendants object on the basis of
 3
        relevance.
 4
        Plaintiff’s Response:
 5
        Defendants’ employee list listing many of the employees for whom the Secretary
 6
        seeks relief and the pay system under which they had been employed is directly
 7
        relevant to the claims in this case and its probative value is not outweighed by any of
 8
        the dangers outlined in FRE 403.
 9
10
     • Exhibit 156 - Exhibit 3 to Deposition of Gary Zarzyczny-Payroll Memorandum
11
        From Monica Palomo Dated April 16, 2013
12
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
13
        of the exhibit relate to time periods outside the applicable statute of limitations.
14
        Plaintiff’s Response:
15
        Statutory period is to be determined at trial. Even if outside this period, records show
16
        knowledge of violations which go to willfulness. Internal payroll memorandum
17
        instructs managers to not allow employees to report more than 40 hours in a
18
        workweek.
19
20
     • Exhibit 157 - Exhibit 2 to Deposition of Steve Weinzierl-Employee List Provided
21
        By Defendants on August 3, 2015
22
23      Defendants’ Objections: Exhibit 157 is a duplicate of Exhibit 153
24      Plaintiff’s Response:
25      The foundation for this particular employee list was provided for by Mr. Weinzierl
26      during his deposition.
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                         Page 92
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 93 of 121




 1   • Exhibit 161 - Exhibits 9,11,13,14 to Deposition of Rodolfo Becerra
 2
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
 3
        of the exhibit relate to time periods outside the applicable statute of limitations.
 4
        Plaintiff’s Response:
 5
        Statutory period is to be determined at trial. Even if outside this period, records show
 6
        knowledge of violations which go to willfulness. Further, its probative value is not
 7
        outweighed by any of the dangers outlined in FRE 403.
 8
 9
     • Exhibit 162 - Exhibits 5,12-21 to Deposition of Jennifer Diaz
10
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
11
        of the exhibit relate to time periods outside the applicable statute of limitations, and
12
        one or more pages are illegible. NOTE: Some pages don’t have bates
13
        branding/branding is cutoff.
14
        Plaintiff’s Response:
15
        Statutory period is to be determined at trial. Even if outside this period, records show
16
        knowledge of violations which go to willfulness. Further, its probative value is not
17
        outweighed by any of the dangers outlined in FRE 403.
18
19
     • Exhibit 165 - Exhibits 3-6 to Deposition of Jose Ballesteros
20
21      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
22      of the exhibit relate to time periods outside the applicable statute of limitations.
23      Plaintiff’s Response:
24      Statutory period is to be determined at trial. Even if outside this period, records show
25      knowledge of violations which go to willfulness. Further, its probative value is not
26      outweighed by any of the dangers outlined in FRE 403.
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                         Page 93
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 94 of 121




 1   • Exhibit 174 - Email from Josh Woodard to Mitchell Wood Dated July 16, 2015
 2      with 2013-2015 Payroll Summary Attachments
 3
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
 4
        of the exhibit relate to time periods outside the applicable statute of limitations.
 5
        Plaintiff’s Response:
 6
        Statutory period is to be determined at trial. Even if outside this period, records show
 7
        knowledge of violations which go to willfulness. Further, its probative value is not
 8
        outweighed by any of the dangers outlined in FRE 403.
 9
10
     • Exhibit 176 - Defendants’ 2013 ADP Payroll Records
11
        Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
12
        of the exhibit relate to time periods outside the applicable statute of limitations.
13
        Plaintiff’s Response:
14
        Statutory period is to be determined at trial. Even if outside this period, records show
15
        knowledge of violations which go to willfulness. Further, its probative value is not
16
        outweighed by any of the dangers outlined in FRE 403.
17
18
     • Exhibit 177 - Defendants’ 2014 ADP Payroll Records
19
20      Defendants’ Objections: FRE 401/402, 403. Defendants object as one or more pages
21      of the exhibit relate to time periods outside the applicable statute of limitations.
22      Plaintiff’s Response:
23      Statutory period is to be determined at trial. Even if outside this period, records show
24      knowledge of violations which go to willfulness. Further, its probative value is not
25      outweighed by any of the dangers outlined in FRE 403.
26
27   Defendants’ Exhibits:
28   • Exhibit No. 281 – Selected Austin Electric employee signed Memorandums of

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                         Page 94
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 95 of 121




 1      Understanding (“MOU’s”), other than the DOL's disclosed 40 trial witnesses
 2      (AE000003-6, AE000010-20, AE000022, AE000024-38, AE000040-58,
 3      AE000060-61, AE000063-67, AE000069-93, AE000095, AE000097, AE000099-
 4      123, AE000125-126, AE000128-132, AE000135-140, AE000142-143, AE000145-
 5      159, AE000161-184, AE000186-195, AE000197-209, AE000211-218, AE000220-
 6      232, AE000234-236, AE000238-239, AE000241-246, AE000249, AE000251-256,
 7      AE000258-289, AE000291-296, AE000298-328, AE000330, AE000333-354,
 8      AE000356-366, AE000368, AE000370-375, AE000377-416, AE000418-432).
 9
     Secretary’s Objection:
10
     FRE 402 (relevance), 403(unfair prejudice/confusing issues), 802 (hearsay).
11
     Objection Response: MOUs are directly relevant to Defendants’ defenses to the DOL’s
12
     claims. DOL is seeking damages on behalf of these employees. Nonhearsay purpose of
13
     knowledge of the declarant. If offered for the truth of the matter asserted, FRE 803(6)
14
     business record exception applies. No prejudice to DOL or confusion from these MOUs.
15
16
     • Exhibit No. 285 – Rule 1006 summary exhibits containing summary of Austin
17
        Electric’s financial information and pay to employees.
18
19   Secretary’s Objection:
20   FRE 402 (relevance), 403(unfair prejudice/confusing issues), 802(hearsay).
21   Objection Response: Relevant and helpful for summarizing voluminous financial, payroll,
22   wage, and damages documents (identified as the source documents). Specifically
23   contemplated by FRE 1006. Not an out-of-court hearsay statement; summarizing
24   voluminous documents that fit in hearsay exceptions including FRE 803(6) and 801(d)(2).
25
26   • Exhibit No. 287 – Austin Electric Employee Handbook in Spanish (AE172082-
27      AE172136).
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                   Page 95
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 96 of 121




 1   Secretary’s Objection:
 2   FRCP     37(c)(not   previously    disclosed),    FRE    402    (relevance),    403(unfair
 3   prejudice/confusing the issues), 802 (hearsay).
 4   Objection Response: Issued beginning 04/2018; timely disclosed on 11/9/18 per Doc. 102
 5   ¶Y (Defendants’ supplemental disclosures re DOL documents and witnesses) and Doc.
 6   172 at 20:13-17. Exhibit contains employment policies relevant to DOL witnesses and
 7   defenses to DOL’s claims. Nonhearsay purpose and FRE 803(6) hearsay exception.
 8
 9
     • Exhibit No. 288 –Austin Electric Employee Handbook in English (AE172030-
10
        AE172081).
11
     Secretary’s Objection:
12
13   FRCP     37(c)(not   previously    disclosed),    FRE    402    (relevance),    403(unfair

14   prejudice/confusing the issues), 802 (hearsay).

15   Objection Response: Same as response to Exhibit No. 287, above.

16
17   • Exhibit No. 289 – Article posted in AZCentral.com July 21, 2017 titled
18      "Construction company builds second chances for former inmates" (AE005807-
19      5811).
20   Secretary’s Objection:
21
     FRE 402 (relevance), 403(unfair prejudice/confusing the issues), 802 (hearsay).
22
     Objection Response: Relevant to DOL’s claim that Austin Electric takes advantage of
23
     vulnerable, “unsophisticated” employees. Nonhearsay purpose of intent/knowledge. If
24
     offered for truth of matters asserted, FRE 807 applies. Not confusing or prejudicial.
25
26
     • Exhibit No. 294 – DOL attorney Joseph Lake’s email to Josh Woodard dated
27
        June 27, 2016 and attachment of DOL’s alleged damages calculations, re-
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                      Page 96
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 97 of 121




 1      produced as Exhibit 8 to the deposition of DOL investigator Mitch Wood on 9-
 2      22-17.
 3
     Secretary’s Objection:
 4
     FRE 408 (settlement discussions), 402 (relevance), 403 (unfair prejudice / confusing the
 5
     issues), 901 (authentication).
 6
     Objection Response: No mention of settlement or offer to compromise in the email.
 7
     Relevant to DOL’s damages method and assumptions. Authentic as coming from a DOL
 8
     representative; he got “approvals” to share; he based email on employee interviews; and
 9
     DOL WHD Assistant District Director Mitchell Wood testified he was familiar with it
10
     (Wood Depo. Tr. 61:1-6) and about its contents (Id. 63:14-64:12).
11
12
     • Exhibit No. 295 –Austin Electric Services, LLC handbook acknowledgment and
13
        agreement signed by piece-rate employees identified on the DOL's Amended
14
        Exhibit A [Dkt. 95-1] (AE173666-173770).
15
16   Secretary’s Objection:
17   FRCP     37(c)(not    previously   disclosed),    FRE    402    (relevance),    403(unfair
18   prejudice/confusing the issues), 802 (hearsay).
19   Objection Response: Same as response to Exhibit No. 287, above. In addition, these did
20   not exist until April 2018 - October 2018.
21
22
     • Exhibit No. 296 – Declaration of Gerald Snyder (AE000001).
23
     Secretary’s Objection:
24
25   FRE 802 (hearsay).

26   Objection Response: Testifying witness and thus FRE 801(d)(1) hearsay exception may

27   apply at the time of trial. Also, FRE 803(3) state of mind hearsay exception.

28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                      Page 97
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 98 of 121




 1   • Exhibit No. 297 – Selected pages from DOL Investigation file (DOL000001-
 2      000286, DOL000370-375, DOL000415, DOL000422).
 3
     Secretary’s Objection:
 4
     FRE 402 (relevance), 403(unfair prejudice/confusing the issues).
 5
     Objection Response: Redacted pages relevant to pending motion for sanctions re DOL’s
 6
     withholding of documents. Employee statements and documents showing DOL fact
 7
     assumptions are relevant to DOL’s claims for relief and damages calculations. Not
 8
     confusing or prejudicial.
 9
10
     • Exhibit No. 298 – Raul Rosales signature taken during his deposition.
11
12   Secretary’s Objection:
13   FRE      403(unfair         prejudice/confusing    the     issues),    802      (hearsay).
14   Objection Response: Not confusing or prejudicial – taken during his deposition in
15   response to his testimony that he allowed others to sign and submit timecards falsely using
16   his name. Nonhearsay purpose of verbal object (identification of handwriting and
17   signature).
18
19   • Exhibit No. 331 –November 2018 payment to Julian Perez for unreported piece
20      tickets (AE195813-195907).
21
     Secretary’s Objection:
22
     Objections to violation letter (Spanish and English) bates AE195813-14: FRE 402
23
24   (relevance), 403(unfair prejudice/confusing issues), 802 (hearsay).

25   Objection Response: Letter is relevant to rebut claim that employee rather than company
26   was the cause of delayed payment of his unreported piece tickets. Not confusing.
27   Nonhearsay purpose of performative statement (payment of wages) and if offered for the
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                      Page 98
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 99 of 121




 1   truth of the matter asserted, FRE 803(6) hearsay exception.
 2
 3   • Exhibit No. 351 – Select pages from the Personnel Files for Christopher
 4      Almeraz (AE173775-173780, AE173782) (CONFIDENTIAL).
 5
     Secretary’s Objection:
 6
     FRCP     37(c)(not   previously    disclosed),    FRE    402   (relevance),   403(unfair
 7
     prejudice/confusing the issues), 802 (hearsay).
 8
 9   Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y (Defendants’

10   supplemental disclosures re DOL documents and witnesses) and Doc. 172 at 20:13-17.

11   Relevant to defenses to DOL’s claims. Not confusing -- all but one page used by DOL in
12   its Ex. 16. Nonhearsay purpose and FRE 803(6) applies.
13
14   • Exhibit No. 352 – Select pages from the Personnel Files for Juana Colmenares
15      (AE171074-171079, AE171081-171083) (CONFIDENTIAL).
16
     Secretary’s Objection:
17
     FRCP     37(c)(not   previously    disclosed),    FRE    402   (relevance),   403(unfair
18
     prejudice/confusing the issues), 802 (hearsay).
19
     Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y (Defendants’
20
     supplemental disclosures re DOL documents and witnesses) and Doc. 172 at 20:13-17.
21
     Relevant to defenses to DOL’s claims. Not confusing -- all but one page used by DOL in
22
     its Ex. 96. Nonhearsay purpose and FRE 803(6) applies.
23
24
     • Exhibit No. 353 – Select pages from the Personnel Files for Hector Coronado
25
        (AE173794, AE173796).
26
27   Secretary’s Objection:
28   FRCP     37(c)(not   previously    disclosed),    FRE    402   (relevance),   403(unfair

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                    Page 99
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 100 of 121




 1    prejudice/confusing the issues), 802 (hearsay).
 2    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y (Defendants’
 3    supplemental disclosures re DOL documents and witnesses) and Doc. 172 at 20:13-17.
 4    Relevant to defenses to DOL’s claims. Not confusing – same pages used by DOL in its
 5    Ex. 47. Nonhearsay purpose and FRE 803(6) applies.
 6
 7    • Exhibit No. 354 – Select pages from the Personnel Files for Oscar Coronado
 8       (AE173560-173564, AE173566-173569) (CONFIDENTIAL).
 9
      Secretary’s Objection:
10
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
11
      prejudice/confusing the issues), 802 (hearsay).
12
13    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-

14    17. Relevant to defenses to DOL’s claims. Not confusing – same pages used by DOL in

15    its Ex. 122 (DOL omitted page showing he was terminated for letting another person work

16    under his name and child support withholding). Nonhearsay purpose and FRE 803(6).

17
18    • Exhibit No. 355 – Select pages from the Personnel Files for Victor Correa
19       (AE173911-173914, AE173916) (CONFIDENTIAL).
20
      Secretary’s Objection:
21
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
22
      prejudice/confusing the issues), 802 (hearsay).
23
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
24
      17. Relevant to defenses to DOL’s claims. Not confusing – same pages used by DOL in
25
      its Ex. 142 (DOL just added the signed MOU). Nonhearsay purpose and FRE 803(6).
26
27
      • Exhibit No. 356 – Select pages from the Personnel Files for Carlos Duarte
28

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 100
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 101 of 121




 1       (AE171451-171454, AE171574-171575) (CONFIDENTIAL).
 2
      Secretary’s Objection:
 3
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
 4
      prejudice/confusing the issues), 802 (hearsay).
 5
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
 6
      17. Relevant to defenses to DOL’s claims. Not confusing – same pages used by DOL in
 7
      its Ex. 11 (except DOL omits Church et al emails re termination and final payment).
 8
      Nonhearsay purpose and FRE 803(6).
 9
10
      • Exhibit No. 357 – Select pages from the Personnel Files for Jesus Roberto Duran
11
         (AE173900-173910) (CONFIDENTIAL).
12
13    Secretary’s Objection:
14    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
15    prejudice/confusing the issues), 802 (hearsay).
16    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
17    17. Relevant to defenses to DOL’s claims. Not confusing – same pages used by DOL in
18    its Ex. 73 (DOL adds his signed MOUs and handbook acknowledgment). Nonhearsay
19
      purpose and FRE 803(6).
20
21
      • Exhibit No. 358 – Select pages from the Personnel Files for Oscar Falcon
22
         (AE173813-173815) (CONFIDENTIAL).
23
24    Secretary’s Objection:

25    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair

26    prejudice/confusing the issues), 802 (hearsay).

27    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
28    17. Relevant to defenses to DOL’s claims. Not confusing – identical to pages used by

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 101
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 102 of 121




 1    DOL in its Ex. 125. Nonhearsay purpose and FRE 803(6).
 2
 3    • Exhibit No. 359 – Select pages from the Personnel Files for Efrain Fimbres
 4       (AE173798, AE173800) (CONFIDENTIAL).
 5
      Secretary’s Objection:
 6
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
 7
      prejudice/confusing the issues), 802 (hearsay).
 8
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
 9
      17. Relevant to defenses to DOL’s claims. Not confusing – same pages used by DOL in
10
      its Ex. 19 (except DOL adds his signed MOUs). Nonhearsay purpose and FRE 803(6).
11
12
      • Exhibit No. 360 – Select pages from the Personnel Files for Jose Antonio Garcia
13
         (AE171576-171589) (CONFIDENTIAL).
14
15    Secretary’s Objection:
16    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
17    prejudice/confusing the issues), 802 (hearsay).
18    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
19    17. Relevant to defenses to DOL’s claims. Not confusing – same pages used by DOL in
20
      its Ex. 82 (except DOL adds his signed MOUs). Nonhearsay purpose and FRE 803(6).
21
22
      • Exhibit No. 361 – Select pages from the Personnel Files for Ben Cannon Garr
23
         (AE173816-173867, 173869-173874) (CONFIDENTIAL).
24
25    Secretary’s Objection:

26    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair

27    prejudice/confusing the issues), 802 (hearsay).

28    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 102
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 103 of 121




 1    17. Relevant to defenses to DOL’s claims. Not confusing or prejudicial. Nonhearsay
 2    purpose and FRE 803(6).
 3
 4    • Exhibit No. 362 – Select pages from the Personnel Files for Jafet Guiterrez
 5       Miranda (AE171415-AE171417, AE171433-171436) (CONFIDENTIAL).
 6
      Secretary’s Objection:
 7
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
 8
      prejudice/confusing the issues), 802 (hearsay).
 9
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
10
      17. Relevant to defenses to DOL’s claims. Not confusing – same pages used by DOL in
11
      its Ex. 55 (except DOL adds payroll records and other pages). Nonhearsay purpose and
12
13    FRE 803(6).

14
15    • Exhibit No. 363 – Select pages from the Personnel Files for Javier Guiterrez

16       Miranda (AE171072-171073) (CONFIDENTIAL).

17    Secretary’s Objection:
18    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
19    prejudice/confusing the issues), 802 (hearsay).
20
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
21
      17. Relevant to defenses to DOL’s claims. Not confusing – same two pages [driver’s
22
      license] used by DOL in its Ex. 60 (except DOL adds his signed MOUs, handbook
23
      acknowledgment, and payroll records). Nonhearsay purpose and FRE 803(6).
24
25
      • Exhibit No. 364 – Select pages from the Personnel Files for Brandon Henderson
26
         (AE173917-173921, AE173923) (CONFIDENTIAL).
27
28    Secretary’s Objection:

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 103
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 104 of 121




 1    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
 2    prejudice/confusing the issues), 802 (hearsay).
 3    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
 4    17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses same page in its
 5    Exhibit 7 (DOL omits termination form for no/call no/show and debt withholding wage
 6    order). Nonhearsay purpose and FRE 803(6).
 7
 8    • Exhibit No. 365 – Select pages from the Personnel Files for Maria Hernandez De
 9       Lourdes (AE173875-173884) (CONFIDENTIAL).
10
      Secretary’s Objection:
11
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
12
13    prejudice/confusing the issues), 802 (hearsay).

14    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-

15    17. Relevant to defenses to DOL’s claims. Not confusing or prejudicial. Nonhearsay

16    purpose and FRE 803(6).

17
18    • Exhibit No. 366 – Select pages from the Personnel Files for Eric Hernandez
19       (AE173802-173810, AE173812) (CONFIDENTIAL).
20
      Secretary’s Objection:
21
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
22
      prejudice/confusing the issues), 802 (hearsay).
23
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
24
25    17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses same pages in its

26    Exhibit 28 (DOL just adds signed MOU and handbook acknowledgment). Nonhearsay

27    purpose and FRE 803(6).

28

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 104
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 105 of 121




 1    • Exhibit No. 367 – Select pages from the Personnel Files for Andres Lopez Leon
 2       (AE173785-173791, DOL022435) (CONFIDENTIAL).
 3
      Secretary’s Objection:
 4
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
 5
      prejudice/confusing the issues), 802 (hearsay).
 6
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
 7
      17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
 8
      its Exhibit 3 (DOL adds signed MOU and omits termination and discipline documents).
 9
      Nonhearsay purpose and FRE 803(6).
10
11
      • Exhibit No. 368 – Select pages from the Personnel Files for KC Marshall
12
         (AE173885-173888) (CONFIDENTIAL).
13
14    Secretary’s Objection:
15    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
16    prejudice/confusing the issues), 802 (hearsay).
17    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
18    17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
19    its Exhibit 104 (DOL just adds his signed MOU). Nonhearsay purpose and FRE 803(6).
20
21
      • Exhibit No. 369 – Select pages from the Personnel Files for Paul McNulty
22
         (AE173570-173577, AE173579-173580) (CONFIDENTIAL).
23
      Secretary’s Objection:
24
25    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair

26    prejudice/confusing the issues), 802 (hearsay).

27    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-

28    17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 105
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 106 of 121




 1    its Exhibit 128 (DOL just adds signed MOUs). Nonhearsay purpose and FRE 803(6).
 2
 3    • Exhibit No. 370 – Select pages from the Personnel Files for Martin Mendez
 4       (AE173890-173895, AE173897) (CONFIDENTIAL).
 5
      Secretary’s Objection:
 6
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
 7
      prejudice/confusing the issues), 802 (hearsay).
 8
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
 9
      17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
10
      its Exhibit 113 (DOL just adds signed MOU). Nonhearsay purpose and FRE 803(6).
11
12
      • Exhibit No. 371 – Select pages from the Personnel Files for Javier Montano
13
         (AE173533-AE173535, AE173537-173541) (CONFIDENTIAL).
14
15    Secretary’s Objection:
16    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
17    prejudice/confusing the issues), 802 (hearsay).
18    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
19    17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
20
      its Exhibit 67 (DOL just adds signed MOUs). Nonhearsay purpose and FRE 803(6).
21
22
      • Exhibit No. 372 – Select pages from the Personnel Files for Israel Morales
23
         (AE173544-173549, AE173551-173554) (CONFIDENTIAL).
24
25    Secretary’s Objection:

26    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair

27    prejudice/confusing the issues), 802 (hearsay).

28    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 106
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 107 of 121




 1    17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
 2    its Exhibit 51 (DOL omits child support withholding orders and adds signed MOU).
 3    Nonhearsay purpose and FRE 803(6).
 4
 5    • Exhibit No. 373 – Select pages from the Personnel Files for Michael Norton
 6       (AE173555-173558) (CONFIDENTIAL).
 7
      Secretary’s Objection:
 8
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
 9
      prejudice/confusing the issues), 802 (hearsay).
10
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
11
      17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
12
13    its Exhibit 115 (DOL just adds signed MOU). Nonhearsay purpose and FRE 803(6).

14
15    • Exhibit No. 374 – Select pages from the Personnel Files for Felix Ortega-

16       Contreras (AE171084-171085) (CONFIDENTIAL).

17    Secretary’s Objection:
18    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
19    prejudice/confusing the issues), 802 (hearsay).
20
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
21
      17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
22
      its Exhibit 32 (DOL just adds signed MOUs). Nonhearsay purpose and FRE 803(6).
23
24
      • Exhibit No. 375 – Declaration of Jose Luis Gonzales (AE027422).
25
26    Secretary’s Objection:

27    FRE 802 (hearsay).
28    Objection Response: Testifying witness and thus FRE 801(d)(1) hearsay exception may

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 107
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 108 of 121




 1    apply at the time of trial. Also, FRE 803(3) state of mind hearsay exception
 2
 3    • Exhibit No. 376 – Declaration of Luis Marquez (AE027423).
 4
      Secretary’s Objection:
 5
      FRE 802 (hearsay).
 6
      Objection Response: Testifying witness and thus FRE 801(d)(1) hearsay exception may
 7
      apply at the time of trial. Also, FRE 803(3) state of mind hearsay exception
 8
 9
      • Exhibit No. 377 – Declaration of Patrick McKnight (AE027424).
10
11    Secretary’s Objection:
12    FRE 802 (hearsay).
13    Objection Response: Testifying witness and thus FRE 801(d)(1) hearsay exception may
14    apply at the time of trial. Also, FRE 803(3) state of mind hearsay exception
15
16    • Exhibit No. 378 – Declaration of Humberto Galindo (AE059189-059190).
17
      Secretary’s Objection:
18
      FRE 802 (hearsay).
19
      Objection Response: Testifying witness and thus FRE 801(d)(1) hearsay exception may
20
      apply at the time of trial. Also, FRE 803(3) state of mind hearsay exception
21
22
23    • Exhibit No. 379 – Declarations of Demian Camacho dated 2-27-2018, 10-29-

24       2018.

25    Secretary’s Objection:
26    FRE 802 (hearsay); FRE 402 (relevance).
27    Objection Response: Statement by a party opponent FRE 801(d)(2) hearsay exception.
28

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 108
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 109 of 121




 1    02/2018 declaration is relevant to the DOL’s allegations of witness intimidation by
 2    Defendants and their counsel. 10/2018 declaration is relevant to DOL’s claim of ongoing
 3    violations of the FLSA.
 4
 5    • Exhibit No. 380 – Declarations of Mitch Wood dated 2-27-2018, 10-30-2018.
 6
      Secretary’s Objection:
 7
      FRE 402 (relevance).
 8
      Objection Response: 02/2018 declaration relevant to DOL’s claim of going violations of
 9
      the FLSA. 10/2018 declaration relevant to the DOL’s methodology and damages they seek
10
      in this lawsuit.
11
12
13    • Exhibit No. 381 – Declaration of Nicholas Fiorello dated 10-29-2018.

14    Secretary’s Objection:
15    FRE 402 (relevance).
16    Objection Response: Relevant to the DOL’s withholding of documents upon which it
17    bases it claims and damages in this lawsuit.
18
19
      • Exhibit No. 382 – Select pages from the Personnel Files for Jose Orozco
20
         (AE171190, AE171211-171215) (CONFIDENTIAL).
21
      Secretary’s Objection:
22
23    FRCP     37(c)     (not   previously   disclosed),   FRE   402   (relevance),   403(unfair

24    prejudice/confusing the issues). 802 (hearsay).

25    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-

26    17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in

27    its Exhibit 86 (DOL just adds signed MOUs and child support withholding orders).
28    Nonhearsay purpose and FRE 803(6).

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                     Page 109
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 110 of 121




 1    • Exhibit No. 383 – Select pages from the Personnel Files for Guillermo Perez
 2       (AE171598-171606) (CONFIDENTIAL).
 3
      Secretary’s Objection:
 4
      FRCP    37(c)   (not     previously   disclosed),   FRE   402   (relevance),   403(unfair
 5
      prejudice/confusing the issues). 802 (hearsay).
 6
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
 7
      17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
 8
      its Exhibit 41 (DOL just adds signed MOUs and omits DelSolFurniture.com signed
 9
      authorization for employment verification). Nonhearsay purpose and FRE 803(6).
10
11
      • Exhibit No. 384 – Select pages from the Personnel Files for Reuben Rascon
12
         (AE173582-173583, AE173585-173591) (CONFIDENTIAL).
13
14    Secretary’s Objection:
15    FRCP    37(c)   (not     previously   disclosed),   FRE   402   (relevance),   403(unfair
16    prejudice/confusing the issues). 802 (hearsay).
17    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
18    17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
19    its Exhibit 138 (DOL just adds signed MOUs and handbook acknowledgment).
20
      Nonhearsay purpose and FRE 803(6).
21
22
      • Exhibit No. 385 – Select pages from the Personnel Files for Gonzalo Rivera
23
         Garcia (AE173593-173594) (CONFIDENTIAL).
24
25    Secretary’s Objection:

26    FRCP    37(c)   (not     previously   disclosed),   FRE   402   (relevance),   403(unfair

27    prejudice/confusing the issues). 802 (hearsay).

28    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                    Page 110
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 111 of 121




 1    17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
 2    its Exhibit 36 (DOL just adds signed MOU and handbook acknowledgement). Nonhearsay
 3    purpose and FRE 803(6).
 4
 5    • Exhibit No. 386 – Select pages from the Personnel Files for Raul Rosales
 6       (AE171216-171233) (CONFIDENTIAL).
 7
      Secretary’s Objection:
 8
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
 9
      prejudice/confusing the issues), 802 (hearsay).
10
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
11
      17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
12
13    its Exhibit 133 (DOL adds signed MOUs and omits child support withholding orders and

14    discipline documentation forms). Nonhearsay purpose and FRE 803(6).

15
16    • Exhibit No. 387 – Select pages from the Personnel Files for Oscar Rosas

17       Vasquez (AE171562-171563) (CONFIDENTIAL).

18    Secretary’s Objection:
19    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
20
      prejudice/confusing the issues), 802 (hearsay).
21
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
22
      17. Relevant to defenses to DOL’s claims. Not confusing or prejudicial. Nonhearsay
23
      purpose and FRE 803(6).
24
25
      • Exhibit No. 388 – Select pages from the Personnel Files for Victor Ruiz
26
         (AE173596-173598, AE173600-173603) (CONFIDENTIAL).
27
28    Secretary’s Objection:

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 111
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 112 of 121




 1    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
 2    prejudice/confusing the issues), 802 (hearsay).
 3    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
 4    17. Relevant to defenses to DOL’s claims. Not confusing or prejudicial. Nonhearsay
 5    purpose and FRE 803(6).
 6
 7    • Exhibit No. 389 – Select pages from the Personnel Files for Jose Stevens
 8       (AE173605-173607, AE173609-173619, AE173621-173623, AE173625-1726)
 9       (CONFIDENTIAL).
10
      Secretary’s Objection:
11
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
12
      prejudice/confusing the issues), 802 (hearsay).
13
14    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-

15    17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in

16    its Exhibit 92 (but DOL adds signed MOUs and updated handbook acknowledgment and

17    omits credit application form signed by Stevens and disciplinary forms). Nonhearsay

18    purpose and FRE 803(6).
19
20    • Exhibit No. 390 – Select pages from the Personnel Files for Marc Taylor
21       (AE173628-173630) (CONFIDENTIAL).
22
      Secretary’s Objection:
23
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
24
      prejudice/confusing the issues), 802 (hearsay).
25
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
26
      17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
27
      its Exhibit 110 (DOL just adds signed MOUs). Nonhearsay purpose and FRE 803(6).
28

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 112
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 113 of 121




 1    • Exhibit No. 391 – Select page from the Personnel Files for Luis Daniel Toledo
 2       (AE173635) (CONFIDENTIAL).
 3
      Secretary’s Objection:
 4
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
 5
      prejudice/confusing the issues), 802 (hearsay).
 6
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
 7
      17. Relevant to defenses to DOL’s claims. Not confusing or prejudicial. Nonhearsay
 8
      purpose and FRE 803(6).
 9
10
      • Exhibit No. 392 – Select pages from the Personnel Files for Enrique Valencia
11
         (AE171607-171609, AE171611-171613) (CONFIDENTIAL).
12
13    Secretary’s Objection:
14    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
15    prejudice/confusing the issues), 802 (hearsay).
16    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
17    17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
18    its Exhibit 23 (DOL just adds signed MOUs, Amcheck paycheck records, and handbook
19    acknowledgment form). Nonhearsay purpose and FRE 803(6).
20
21
      • Exhibit No. 393 – Select pages from the Personnel Files for Joel Valladolid
22
         (AE173637-173641, AE173643-173650) (CONFIDENTIAL).
23
      Secretary’s Objection:
24
25    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair

26    prejudice/confusing the issues), 802 (hearsay).

27    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-

28    17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 113
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 114 of 121




 1    its Exhibit 77 (DOL just adds signed MOUs and handbook acknowledgment and omits
 2    termination notification for absences from training). Nonhearsay purpose and FRE 803(6).
 3
 4    • Exhibit No. 395 – Select pages from the Personnel Files for Michael Youngling
 5       (AE173654-173660, AE173662-173663, AE173665) (CONFIDENTIAL).
 6
      Secretary’s Objection:
 7
      FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
 8
      prejudice/confusing the issues), 802 (hearsay).
 9
      Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
10
      17. Relevant to defenses to DOL’s claims. Not confusing – DOL uses the same pages in
11
      its Exhibit 32 (DOL just adds signed MOUs). Nonhearsay purpose and FRE 803(6).
12
13
14    • Exhibit No. 396– Select page from the Personnel Files for Jose Julian Perez

15       Hernandez (AE173924).

16    Secretary’s Objection:
17    FRCP     37(c)(not   previously    disclosed),    FRE   402   (relevance),   403(unfair
18    prejudice/confusing the issues), 802 (hearsay).
19    Objection Response: Timely disclosed on 11/9/18 per Doc. 102 ¶Y and Doc. 172 at 20:13-
20
      17. Relevant to defenses to DOL’s claims. Not confusing or prejudicial. Nonhearsay
21
      purpose and FRE 803(6).
22
23
      • Exhibit No. 397 – DOL produced employee statement for witness Carlos Duarte
24
         (DOL000133).
25
26    Secretary’s Objection:

27    FRE 802 (hearsay).

28    Objection Response: Nonhearsay purpose (not using employee’s statements to prove the

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 114
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 115 of 121




 1    truth of the matter asserted). Statements of the DOL author(s) are statements by a party
 2    opponent hearsay exception FRE 801(d)(2).
 3
 4    • Exhibit No. 398 – DOL interview summary for witness Jose Antonio Garcia
 5       (DOL000138-139).
 6
      Secretary’s Objection:
 7
      FRE 802 (hearsay).
 8
      Objection Response: Nonhearsay purpose (not using employee’s statements to prove the
 9
      truth of the matter asserted). Statements of the DOL author(s) are statements by a party
10
      opponent hearsay exception FRE 801(d)(2).
11
12
      • Exhibit No. 399 – DOL interview summary for witness Andres Lopez
13
         (DOL000145).
14
15    Secretary’s Objection:
16    FRE 802 (hearsay).
17    Objection Response: Nonhearsay purpose (not using employee’s statements to prove the
18    truth of the matter asserted). Statements of the DOL author(s) are statements by a party
19    opponent hearsay exception FRE 801(d)(2).
20
21
      • Exhibit No. 400 – DOL interview summary for witness Jafet Gutierrez Miranda
22
         (DOL000146-147).
23
      Secretary’s Objection:
24
25    FRE 802 (hearsay).

26    Objection Response: Nonhearsay purpose (not using employee’s statements to prove the

27    truth of the matter asserted). Statements of the DOL author(s) are statements by a party

28    opponent hearsay exception FRE 801(d)(2).

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 115
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 116 of 121




 1    • Exhibit No. 401 – DOL interview summary for witness Javier Gutierrez
 2       Miranda (DOL000148-149).
 3
      Secretary’s Objection:
 4
      FRE 802 (hearsay).
 5
      Objection Response: Nonhearsay purpose (not using employee’s statements to prove the
 6
      truth of the matter asserted). Statements of the DOL author(s) are statements by a party
 7
      opponent hearsay exception FRE 801(d)(2).
 8
 9
      • Exhibit No. 402 – DOL interview summary for witness Jose Orozco
10
         (DOL000155-156).
11
12    Secretary’s Objection:
13    FRE 802 (hearsay).
14    Objection Response: Nonhearsay purpose (not using employee’s statements to prove the
15    truth of the matter asserted). Statements of the DOL author(s) are statements by a party
16    opponent hearsay exception FRE 801(d)(2).
17
18    • Exhibit No. 403– DOL interview summary for witness Guillermo Perez
19       (DOL000157).
20
      Secretary’s Objection:
21
      FRE 802 (hearsay).
22
      Objection Response: Nonhearsay purpose (not using employee’s statements to prove the
23
      truth of the matter asserted). Statements of the DOL author(s) are statements by a party
24
25    opponent hearsay exception FRE 801(d)(2).

26
27    • Exhibit No. 404 – DOL interview summary for witness Jose Julian Perez

28       (DOL000158-159).

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 116
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 117 of 121




 1    Secretary’s Objection:
 2    FRE 802 (hearsay).
 3    Objection Response: Nonhearsay purpose (not using employee’s statements to prove the
 4    truth of the matter asserted). Statements of the DOL author(s) are statements by a party
 5    opponent hearsay exception FRE 801(d)(2).
 6
 7    • Exhibit No. 405– DOL interview summary for witness Oscar Rosas Vasquez
 8       (DOL000164-165).
 9
      Secretary’s Objection:
10
      FRE 802 (hearsay).
11
      Objection Response: Nonhearsay purpose (not using employee’s statements to prove the
12
13    truth of the matter asserted). Statements of the DOL author(s) are statements by a party

14    opponent hearsay exception FRE 801(d)(2).

15
16    • Exhibit No. 406 – DOL interview summary for witness Raul Rosales

17       (DOL022236-22237).

18    Secretary’s Objection:
19    FRE 802 (hearsay).
20
      Objection Response: Nonhearsay purpose (not using employee’s statements to prove the
21
      truth of the matter asserted). Statements of the DOL author(s) are statements by a party
22
      opponent hearsay exception FRE 801(d)(2).
23
24
      • Exhibit No. 407 – DOL interview summary for witness Enrique Valencia
25
         (DOL022238-22239).
26
27    Secretary’s Objection:

28    FRE 802 (hearsay).

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                  Page 117
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 118 of 121




 1    Objection Response: Nonhearsay purpose (not using employee’s statements to prove the
 2    truth of the matter asserted). Statements of the DOL author(s) are statements by a party
 3    opponent hearsay exception FRE 801(d)(2).
 4
 5            N.      MOTIONS IN LIMINE & REQUESTED EVIDENTIARY RULINGS
 6            The Parties have agreed on the following evidentiary issues and respectfully
 7    request that the Court enter stipulated orders accordingly:
 8                 • To prohibit the parties and their counsel from: (1) asking whether an
 9                    informant witness is lawfully present in the United States; (2) asking
10                    whether an informant witness is lawfully authorized to work in the United
11                    States; (3) asking the informant witness to provide his/her Social Security
12                    Number; (4) asking whether the informant witness is a U.S. citizen or
13                    foreign national; or (5) reporting the informant witness to any immigration
14                    enforcement agency or suggesting to the informant witness that the parties
15                    may do so.
16                 • To exclude evidence and argument regarding the resources available to
17                    each party’s counsel, including the number of attorneys on each side.
18            The Parties have filed motions in limine at Doc. Nos. 235, 236, 237, 238, 239,
19    241, and 242 and responses to motions in limine at Doc. Nos. 252, 253, 254, 255, 256,
20    257, and 260.
21            O.      PROBABLE LENGTH OF TRIAL
22            The Court has estimated that trial on the overtime and recordkeeping claims will
23    take eight days. (Docs. 172, 262).
24            P.      TRIAL DATE
25            The Parties are available for the trial date, currently scheduled for January 15,
26    2019.
27
28

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                        Page 118
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 119 of 121




 1            Q.     STIPULATED PROPOSED STATEMENT OF THE CASE, JURY
 2            INSTRUCTIONS, VOIR DIRE QUESTIONS, JUROR
 3            QUESTIONNAIRES, FORMS OF VERDICT AND TRIAL
 4            MEMORANDUM OF LAW
 5            The parties will separately file a Stipulated Proposed Statement of the Case and
 6    additional questions for the Court’s Jury Questionnaire in accordance with the Court’s
 7    Order (Doc. 261). In doing so, the Secretary does not waive his argument that a jury
 8    trial is improper, as explained in his Motion to Strike (Doc. 263).
 9            The parties will also separately file Proposed Jury Instructions, Voir Dire
10    Questions, Forms of Verdict, and Trial Memorandum of Law in accordance with the
11    Court’s Order (Docs. 261, 262) and the instructions on the Court’s website under
12    Judges’ Orders, Forms & Procedures. If the Court has not granted the Secretary’s
13    Motion to Strike Defendants’ Jury Demand (Doc. 263), the Secretary will file proposed
14    Jury Instructions, Verdict Form, Voir Dire Questions, and other related documents on
15    December 18, 2018, per ¶ O of the Court’s Third Amended Scheduling Order (Dkt.
16    102).
17            R.     MISCELLANEOUS
18            The Parties request sequestration of witnesses pursuant to Federal Rule of
19    Evidence 615.
20            S.     MODIFCIATION OF ORDER
21            The Court may, in order to prevent manifest injustice or for good cause shown, at
22    the trial of the action or prior thereto upon application of counsel for either party, made
23    in good faith, or upon the motion of the Court, modify the Final Pretrial Order upon such
24    conditions as the Court may deem just and proper.
25    //
26    //
27    //
28    //

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                         Page 119
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 120 of 121




 1    APPROVED AS TO FORM AND CONTENT:
 2
           DATED this 5th day of December, 2018.
 3
                                                    SNELL & WILMER L.L.P.
 4
 5
 6                                           By: /s Demian Camacho with permission
                                                Joshua R. Woodard
 7                                              Jennifer R. Yee
                                                One Arizona Center
 8                                              400 E. Van Buren, Suite 1900
                                                Phoenix, Arizona 85004-2202
 9                                              Attorneys for Defendants Austin
                                                Electric Services LLC and Toby
10                                              Thomas
11
12                                          By: /s Demian Camacho
                                                JANET M. HEROLD
13                                              Regional Solicitor
                                                DEMIAN CAMACHO
14                                              Trial Attorney
15                                              MARC PILOTIN
                                                Wage and Hour Counsel
16                                              JESSICA FLORES
                                                Trial Attorney
17                                              Office of the Solicitor
                                                350 S. Figueroa Street, Suite 370
18                                              Los Angeles, California 90071
                                                Attorneys for R. Alexander Acosta,
19                                              Secretary, U.S. Department of Labor
20
21
22    THIS JOINT PRETRIAL ORDER IS HEREBY APPROVED ON THIS_____________

23    DAY OF ______________, 2018.

24                                                 ________________________
                                                   Roslyn O. Silver
25                                                 United States District Judge
26
27
28

      JOINT PROPOSED PRETRIAL ORDER
      Case No. 16-CV-02737-PHX-ROS                                                Page 120
     Case 2:16-cv-02737-ROS Document 272 Filed 12/05/18 Page 121 of 121




 1                                CERTIFICATE OF SERVICE
 2    I hereby certify that on December 5, 2018, I electronically transmitted this document to
 3    the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
 4    Electronic Filing to the following CM/ECF registrants:
 5
 6    Joshua Woodard
 7    Jennifer R. Yee
 8    Snell & Wilmer L.L.P.
 9    One Arizona Center 400 E. Van Buren, Suite 1900
10    Phoenix, Arizona 85004-2202

11    Attorneys for Defendants Austin

12    Electric Services LLC and Toby Thomas

13
14                                                             /s/ Demian Camacho

15
16
17
18
19
20
21
22
23
24
25
26
27
28

       JOINT PROPOSED PRETRIAL ORDER
       Case No. 16-CV-02737-PHX-ROS                                                    Page 121
